 
 
Exhibit 10.1
 
 
STOCK PURCHASE AGREEMENT
 
 
by and among
 
GSC INVESTMENT CORP.,
 
SARATOGA INVESTMENT ADVISORS, LLC
 
and
 
CLO PARTNERS LLC
 
dated as of
 
April 14, 2010
 
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
TABLE OF CONTENTS
 

--------------------------------------------------------------------------------


Page
ARTICLE 1
Definitions
     
Section 1.01.
Certain Defined Terms
2
Section 1.02.
Index of Other Defined Terms
9
Section 1.03.
Other Definitional and Interpretative Provisions
10
 
ARTICLE 2
Agreement to Purchase and Sell Stock and Take Other Actions
     
Section 2.01.
Agreement to Purchase and Sell
11
Section 2.02.
Replacement Financing and Other Actions
11
Section 2.03.
Repayment of Indebtedness
12
 
ARTICLE 3
Restrictions on Transfer
     
Section 3.01.
General Restrictions on Transfer
12
Section 3.02.
Permitted Transferees
12
Section 3.03.
Restrictions on Transfers by the Investors
12
Section 3.04.
Notice of Transfers
13
 
ARTICLE 4
Closing; Delivery
     
Section 4.01.
The Closing
13
Section 4.02.
Delivery and Other Actions
13
 
ARTICLE 5
Representations and Warranties of the Company
     
Section 5.01.
Corporate Existence and Power
13
Section 5.02.
Corporate Authorization
14
Section 5.03.
Governmental Authorization
14
Section 5.04.
Non-contravention
15
Section 5.05.
Capitalization
15
Section 5.06.
Subsidiaries
16
Section 5.07.
SEC Filings and the Sarbanes-Oxley Act.
16
Section 5.08.
Financial Statements
18
Section 5.09.
Disclosure Documents
18
Section 5.10.
Absence of Certain Changes
18

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Section 5.11.
No Undisclosed Material Liabilities
19
Section 5.12.
Compliance With Laws and Court Orders
19
Section 5.13.
Litigation
20
Section 5.14.
Material Contracts
20
Section 5.15.
Intellectual Property
21
Section 5.16.
Taxes
21
Section 5.17.
Related Party Transactions
24
Section 5.18.
Registered Investment Company Status
24
Section 5.19.
Anti-money Laundering
25
Section 5.20.
Finders’ Fees
25
Section 5.21.
Opinion of Financial Advisor
25
Section 5.22.
Rights Agreement; Takeover Statutes
25
Section 5.23.
Environmental Matters
25
Section 5.24.
Insurance
26
Section 5.25.
Investment Securities
26
Section 5.26.
CDO and CLO Activities
26
Section 5.27.
No Additional Representations
29
 
ARTICLE 6
Representations and Warranties of the Investors
     
Section 6.01.
Corporate Existence; Power and Authority; Enforceability
30
Section 6.02.
Governmental Authorization
30
Section 6.03.
Non-contravention
30
Section 6.04.
Compliance with Laws and Court Orders
31
Section 6.05.
Financing
31
Section 6.06.
Litigation
31
Section 6.07.
Purchase for Own Account
32
Section 6.08.
Accredited Investor
32
Section 6.09.
Exempt from Registration; Restricted Securities
32
Section 6.10.
Restrictive Legends
32
Section 6.11.
Removal of Restrictive Legend
33
Section 6.12.
Money Laundering Laws
33
Section 6.13.
Disclosure Documents
33
Section 6.14.
Investment Adviser and Administrator
33
Section 6.15.
Finders’ Fees
34
Section 6.16.
No Additional Representations
34
 
ARTICLE 7
Covenants of the Company
     
Section 7.01.
Conduct of the Company
34
Section 7.02.
Company Stockholder Meeting
36
Section 7.03.
No Solicitation; Other Offers
36
Section 7.04.
Tax Matters
38

 
 
 
iii

--------------------------------------------------------------------------------

 
 
 
Section 7.05.
Stock Split and Ticker Symbol Change
39
 
ARTICLE 8
Covenants of the Investors
     
Section 8.01.
Voting of Shares
39
Section 8.02.
Amendment of Saratoga Commitment Letter
39
Section 8.03.
Transfer of Shares to Permitted Transferees
39
 
ARTICLE 9
Covenants of the Investors and the Company
     
Section 9.01.
Reasonable Best Efforts
40
Section 9.02.
Proxy Statement
40
Section 9.03.
Public Announcements
41
Section 9.04.
Access to Information
42
Section 9.05.
Notices of Certain Events
42
Section 9.06.
Director and Officer Liability
43
Section 9.07.
Confidentiality
43
Section 9.08.
Takeover Statutes
44
 
ARTICLE 10
Conditions to the Obligations of the Parties
     
Section 10.01.
Conditions to the Obligations of Each Party
44
Section 10.02.
Conditions to the Obligations of the Investors
45
Section 10.03.
Conditions to the Obligations of the Company
46
 
ARTICLE 11
Termination
     
Section 11.01.
Termination
47
Section 11.02.
Effect of Termination
48
Section 11.03.
Termination Fees and Expense Reimbursement
49
 
ARTICLE 12
Miscellaneous
     
Section 12.01.
Notices
51
Section 12.02.
Survival of Representations and Warranties
52
Section 12.03.
Amendments and Waivers
52
Section 12.04.
Expenses
52
Section 12.05.
Disclosure Schedule and SEC Document References
52
Section 12.06.
Binding Effect; Benefit; Assignment
53
Section 12.07.
Governing Law
53
Section 12.08.
Submission to Jurisdiction; Selection of Forum
53

 
 
 
iv

--------------------------------------------------------------------------------

 
 
 
Section 12.09.
Waiver of Jury Trial
54
Section 12.10.
Counterparts; Effectiveness
54
Section 12.11.
Entire Agreement
54
Section 12.12.
Severability
54
Section 12.13.
Specific Performance
54
           
Exhibits & Schedules
       
Exhibit A
Termination and Release Agreement
 
Exhibit B
Replacement Advisory Agreement
 
Exhibit C
Replacement Administration Agreement
 
Exhibit D
Assignment, Assumption and Novation Agreement; Commitment Letter; and
Replacement Facility
 
Exhibit E
Voting and Support Agreement
 
Exhibit F
Registration Rights Agreement
 
Exhibit G
Joinder Agreement
 
Exhibit H
Saratoga Commitment Letter
  Exhibit I License Agreement        
Schedule I
Schedule of Certain Permitted Transferees
 



 
 
 
v

--------------------------------------------------------------------------------

 
 

 
STOCK PURCHASE AGREEMENT
 
This Stock Purchase Agreement (the “Agreement”) is entered into as of April 14,
2010 by and among GSC INVESTMENT CORP., a Maryland corporation (the “Company”),
SARATOGA INVESTMENT ADVISORS, LLC, a Delaware limited liability company
(“Saratoga”), and CLO Partners LLC, a Delaware limited liability company (“CLO
Partners” and, together with Saratoga, each an “Investor” and collectively, the
“Investors”).
 
WHEREAS, the Board of Directors of the Company (the “Board”) has approved this
Agreement and recommended that the stockholders of the Company approve (i) the
issuance and sale by the Company to the Investors, in a private transaction that
is exempt from registration under Section 4(2) of the 1933 Act (as defined
herein) and Regulation D thereunder, of up to $15,000,000 in aggregate purchase
price of the Company’s common stock on the terms and subject to the conditions
set forth in this Agreement and (ii) the other transactions contemplated hereby;
 
WHEREAS, as a condition to the consummation of the Investment (as defined
herein) and subject to the terms and conditions herein, GSCP (NJ), L.P., a
Delaware limited partnership (the “Company Adviser”), desires to withdraw,
effective as of the Closing (as defined herein), as the Company’s investment
adviser and administrator pursuant to the Termination and Release Agreement in
the form attached hereto as Exhibit A and the Company desires to retain Saratoga
to be the Company’s new investment adviser and administrator;
 
WHEREAS, the Board has approved the termination of the Company Management
Agreements (as defined herein) and approved the investment advisory and
management agreement between the Company and Saratoga in the form attached
hereto as Exhibit B (the “Replacement Advisory Agreement”) and the
administration agreement between the Company and Saratoga Administrator LLC in
the form attached hereto as Exhibit C (the “Replacement Administration
Agreement” and, collectively with the Replacement Advisory Agreement, the
“Replacement Management Agreements”) and the Board has recommended that the
stockholders of the Company approve the Replacement Advisory Agreement;
 
WHEREAS, the Company desires to sell to the Investors, and the Investors desire
to purchase from the Company, all of the Shares (as defined herein), and the
parties desire to make certain representations, warranties, covenants and
agreements in connection with this Agreement and the transactions contemplated
hereby, and to prescribe certain conditions with respect to the consummation of
the Investment and the other transactions contemplated by this Agreement;
 
WHEREAS, (i) contemporaneously herewith, the Company is entering into an
assignment, assumption and novation agreement, in the form attached hereto as
Exhibit D-1 (the “Assignment Agreement”), with the Replacement Lender (as
defined herein) and an Affiliate (as defined herein) of Saratoga, pursuant to
which the Affiliate of Saratoga is assigning the commitment letter agreement and
fee letter agreement, each of which is dated as of April 14, 2010 and issued and
executed by the Replacement Lender and attached hereto as part of Exhibit D-2
(collectively, the “Commitment Letter”), to the Company and the Company is
assuming all
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
of the rights and obligations of the Affiliate of Saratoga under the Commitment
Letter, except as expressly provided in the Assignment Agreement, (ii) as of the
Closing, the Company or a Subsidiary of the Company shall, subject to the
satisfaction of the conditions to the Closing set forth herein and the closing
set forth therein, enter into the Replacement Facility (as defined herein) with
the Replacement Lender substantially in the form attached hereto as Exhibit D-3,
and (iii) as of, and as a condition to, the Closing hereunder the proceeds of
the Investment and a portion of the funds available under the Replacement
Facility will be used by the Company to repay all amounts outstanding under the
Company Securitization Documents (as defined herein); and
 
WHEREAS, contemporaneously herewith, an Affiliate of Saratoga is entering into a
voting and support agreement with GSCP (NJ), L.P., its Affiliates and their
senior employees and each of the members of the Board, substantially in the form
attached hereto as Exhibit E and pursuant to which GSCP (NJ), L.P., its
Affiliates and their senior employees and each of the members of the Board, are
agreeing to vote any shares of Common Stock (as defined herein) held by them in
favor of the Company Stockholder Proposals (as defined herein) at the Company
Stockholder Meeting (as defined herein).
 
NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants, conditions and agreements contained herein, the parties
hereto agree as follows:
 
 
ARTICLE 1
Definitions
 
Section 1.01 .  Certain Defined Terms.  As used in this Agreement, the following
terms shall have the following respective meanings:
 
“Acquisition Proposal” means, other than the transactions contemplated by this
Agreement, any Third Party offer, proposal or inquiry relating to, or any Third
Party indication of interest in, (i) any acquisition or purchase, direct or
indirect, of 10% or more of the consolidated assets of the Company or 10% or
more of any class of equity or voting securities of the Company, (ii) any tender
offer or exchange offer that, if consummated, would result in such Third Party
beneficially owning 10% or more of any class of equity or voting securities of
the Company, (iii) a merger, consolidation, share exchange, business
combination, sale of all or substantially all of the assets, reorganization,
recapitalization, liquidation, dissolution or other similar transaction
involving the Company or (iv) any other transaction (including without
limitation a refinancing of the amounts outstanding under the Company
Securitization Documents) the consummation of which could reasonably be expected
to impede, interfere with, prevent or materially delay the Investment or that
could reasonably be expected to dilute materially the benefits to the Investors
of the transactions contemplated hereby.
 
“Advisers Act” means the Investment Advisers Act of 1940.
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with such Person.
 
“Applicable Law” means, with respect to any Person, any federal, state or local
law (statutory, common or otherwise), constitution, treaty, convention,
ordinance, code, rule, regulation, order, injunction, judgment, decree, ruling
or other similar requirement enacted, adopted, promulgated or applied by a
Governmental Authority that is binding upon or applicable to such Person, as
amended unless expressly specified otherwise.
 
“Business Day” means a day, other than Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by Applicable
Law to close.
 
“CLO Agreements” means, collectively, each contract relating to the operation of
the Funds to which the Company, its Subsidiary, any Affiliate of the Company or
any Fund is a party, including without limitation any Collateral Management
Agreement, indenture, subordinated note paying agency agreement, preferred share
paying agency agreement, warehouse agreement, indemnity agreement, collateral
administration agreement or collateral acquisition agreement in effect on the
date of this Agreement.
 
“Code” means the Internal Revenue Code of 1986.
 
“Collateral Management Agreements” means, collectively, the collateral
management, investment advisory, limited partnership, limited liability or
similar agreement pursuant to which the Company or any Subsidiary acts as
collateral manager (or the equivalent thereof) to any Fund.
 
“Common Stock” shall mean the Company’s common stock, par value $0.0001 per
share.
 
“Company Balance Sheet” means the consolidated balance sheet of the Company as
of November 30, 2009 and the notes thereto set forth in the Company 10-Q.
 
“Company Balance Sheet Date” means November 30, 2009.
 
“Company Disclosure Schedule” means the disclosure schedule dated as of the date
hereof regarding this Agreement that has been provided by the Company to the
Investors and delivered contemporaneously herewith.
 
“Company Management Agreements” means the Investment Advisory and Management
Agreement dated as of March 21, 2007 between GSCP (NJ), L.P. and the Company and
the Administration Agreement dated as of March 21, 2007 between GSCP (NJ), L.P.
and the Company.
 
“Company Securitization Documents” means the Credit Agreement dated as of April
11, 2007 among the Company, GSC Sub, GSCP (NJ), L.P., the financial institutions
from time to time party thereto, the commercial paper lenders from time to time
party thereto and Lender,
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
together with the following agreements and arrangements entered into in
connection therewith: (i) Amendment No. 1 to Credit Agreement, dated as of May
1, 2007, entered into by and among the Company, GSC Sub and Lender, (ii)
Amendment No. 2 to Credit Agreement, dated as of October 3, 2007, entered into
by and among the Company, GSC Sub and Lender, (iii) Amendment No. 3 to Credit
Agreement, dated as of August 8, 2008, entered into by and among the Company,
GSC Sub and Lender, (iv) Amendment No. 4 to Credit Agreement, dated as of
September 8, 2008, entered into by and among the Company, GSC Sub and Lender and
(v) Amendment No. 5 to Credit Agreement, dated as of March 23, 2009, entered
into by and among the Company, GSC Sub, GSCP (NJ), L.P., Lender and U.S. Bank
National Association, as Trustee and Backup Servicer.
 
“Company 10-K” means the Company’s annual report on Form 10-K, as amended by
Form 10-K/A filed with the SEC on July 9, 2009, for the fiscal year ended
February 28, 2009.
 
“Company 10-Q” means the Company’s quarterly report on Form 10-Q filed on
January 14, 2010, for the fiscal quarter ended November 30, 2009.
 
“Confidentiality Agreement” means the confidentiality agreement dated December
11, 2009 between the Company and an Affiliate of Saratoga.
 
“Contract” means all contracts, agreements, arrangements, understandings,
guarantees, mortgages, indentures, leases or licenses.
 
“Funds” means, collectively, GSC CLO and any other investment vehicle for which
the Company or an Subsidiary acts as collateral manager, collateral
administrator, asset manager, investment adviser or in any similar capacity.
 
“GAAP” means generally accepted accounting principles in the United States.
 
“Governmental Authority” means any transnational, domestic or foreign federal,
state or local governmental, regulatory (including stock exchanges),
self-regulatory or administrative authority, department, court, commission,
arbitral authority, agency, official, or any other governmental body, including
any political subdivision thereof.
 
“Governmental Authorization” means any approval, consent, license, permit,
waiver, or other authorization issued, granted, given, or otherwise made
available by or under the authority of any Governmental Authority or pursuant to
any Applicable Law.
 
“GSC CLO” means GSC Investment Corp. CLO 2007, Ltd., a Cayman Islands exempted
company.
 
“GSCIC Collateral Management Agreement” means that certain Collateral Management
Agreement dated as of January 22, 2008 by and between GSC CLO and the Company.
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
“Intellectual Property” means (i) trademarks, trade names, service marks, brand
names, certification marks, trade dress, domain names and other indications of
origin, the goodwill associated with the foregoing and registrations in any
jurisdiction of, and applications in any jurisdiction to register, the
foregoing, including any extension, modification or renewal of any such
registration or application, (ii) inventions and discoveries, whether patentable
or not, in any jurisdiction, patents, applications for patents (including
divisions, continuations, continuations in part and renewal applications), and
any renewals, extensions or reissues thereof, in any jurisdiction, (iii) Trade
Secrets, (iv) writings and other works, whether copyrightable or not, in any
jurisdiction, and any and all copyright rights, whether registered or not, and
registrations or applications for registration of copyrights in any
jurisdiction, and any renewals or extensions thereof, (v) moral rights, database
rights, design rights, industrial property rights, publicity rights and privacy
rights, (vi) licenses and approvals, and (vii) any similar intellectual property
or proprietary rights.
 
“Investment Company Act” means the Investment Company Act of 1940.
 
“IT Assets” means computers, computer software, firmware, middleware, servers,
workstations, routers, hubs, switches, data communications lines and all other
information technology equipment, and all associated documentation owned by any
Person or licensed or leased by any Person or its Subsidiaries pursuant to
written agreement (excluding any public networks).
 
“knowledge” of any Person that is not an individual means the knowledge of such
Person’s officers and directors and the officers and directors of such Person’s
investment adviser, in each case including the knowledge that would have been
gained after reasonable inquiry.
 
“Lender” means Deutsche Bank AG, New York Branch.
 
“Lien” means, with respect to any property or asset, any mortgage, lien, pledge,
charge, security interest, encumbrance, option, right of first refusal, right of
first offer, license or other adverse claim of any kind in respect of such
property or asset.  For purposes of this Agreement, a Person shall be deemed to
own subject to a Lien any property or asset that it has acquired or holds
subject to the interest of a vendor or lessor under any conditional sale
agreement, capital lease or other title retention agreement relating to such
property or asset.
 
“Maryland Law” means the Maryland General Corporation Law.
 
“Material Adverse Effect” means (a) with respect to any Person, a material
adverse effect on the condition (financial or otherwise), business, assets,
liabilities or results of operations of such Person and its Subsidiaries, taken
as a whole, excluding any effect resulting from (i) changes in the financial or
securities markets or general economic or political conditions in the United
States not having a materially disproportionate effect on such Person and its
Subsidiaries, taken as a whole, relative to other participants in the industry
in which such Person and its Subsidiaries operate, (ii) changes (including
changes of Applicable Law) or conditions generally affecting the industry in
which such Person and its Subsidiaries operate and not
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
specifically relating to or having a materially disproportionate effect on such
Person and its Subsidiaries, taken as a whole, (iii) any current, ongoing or
future events of default under the Company Securitization Documents resulting
from any downgrades, defaults, further deterioration of the Company’s investment
portfolio or other events (it being understood, however, that this clause (iii)
shall not prevent a party from asserting that the events underlying such events
of default (including any payment default on collateral pledged under the
Company Securitization Documents, downgrade, further deterioration of the
Company’s investment portfolio or other event) independently constitutes or
contributes to a Material Adverse Effect) and, subject in all cases to clause
(b) below, the actions taken by the Lender with respect to such events of
default, (iv) acts of war, sabotage or terrorism or natural disasters involving
the United States of America not having a materially disproportionate effect on
such Person and its Subsidiaries, taken as a whole, relative to other
participants in the industry in which such Person and its Subsidiaries operate,
(v) the announcement or consummation of the transactions contemplated by this
Agreement or the taking of any actions required to be taken under this Agreement
relating to the consummation thereof, or (vi) any failure by such Person and its
Subsidiaries to meet any internal or published budgets, projections, forecasts
or predictions of financial performance for any period (it being understood that
this clause (vi) shall not prevent a party from asserting that any fact, change,
event, occurrence or effect that may have contributed to such failure
independently constitutes or contributes to a Material Adverse Effect), and (b)
with respect to the Company, in addition to the matters set forth in the
foregoing clause (a), (i) the Lender foreclosing upon, taking possession of,
selling, taking over servicing rights or otherwise exercising any material
remedy of a similar nature and effect under the Company Securitization Documents
with respect to the collateral securing the Company’s and its Subsidiary’s
obligations under the Company Securitization Documents, or (ii) the occurrence
of any event constituting “Cause” under the GSCIC Collateral Management
Agreement or any notice delivered under Section 12(c) of the GSCIC Collateral
Management Agreement with respect to the removal of the Company as Collateral
Manager thereunder.
 
“Noteholders” means, collectively, any holder of a note or other debt instrument
issued by a Fund.
 
“NYSE” means the New York Stock Exchange, Inc.
 
“Organizational Documents” means, with respect to a Person other than a natural
person, (i) the charter, articles or certificate of incorporation and the bylaws
of a corporation; (ii) the certificate of formation and operating agreement of a
limited liability company, (iii) the partnership agreement and any statement of
partnership of a general partnership; (iv) the limited partnership agreement and
the certificate of limited partnership of a limited partnership; (v) any charter
or similar document adopted or filed in connection with the creation, formation,
or organization of any other Person; and (vi) any amendment to any of the
foregoing.
 
“Preferred Shareholders” means, collectively, any holder of a preferred share or
other equity interest issued by a Fund.
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
“Permitted Liens” means Liens (i) for Taxes or other governmental charges not
yet due and payable; (ii) carriers, warehousemen, mechanics, laborers or other
similar Liens created by statute and incurred in the ordinary course of business
for sums not yet due; and (iii) Liens involving restrictions on transfer arising
under federal or state securities laws.
 
“Permitted Transferee” means
 
(a) any Affiliate, including those Persons listed on Schedule I hereto; provided
that a Transfer to, and the subsequent ownership of the Shares by, such
Affiliate is in compliance with the requirements of the Investment Company Act;
 
(b) in the case of any Permitted Transferee that is a natural person, (i) any
other Permitted Transferee that is a natural person, (ii) a Person to whom
Shares are Transferred from such Permitted Transferee (A) by will or the laws of
descent and distribution or (B) by gift without consideration of any kind;
provided that, in the case of clause (B), such transferee is the spouse or the
lineal descendant, sibling, parent, heir, executor, administrator, testamentary
trustee, legatee or beneficiary of such Permitted Transferee, or (iii) a trust
that is for the exclusive benefit of such Permitted Transferee or its Permitted
Transferees under (ii) above; and
 
(c) any other Person with respect to which the Board shall have adopted a
resolution (which shall have been approved by a majority of the independent
directors of the Board) stating that the Board has no objection if a Transfer of
Shares is made to such Person.
 
“Person” means an individual, corporation, partnership, limited liability
company, association, trust, sole proprietorship, unincorporated organization,
other entity, organization, group (as defined in Section 13(d) of the 1934 Act),
or any other business entity or any Governmental Authority, including a
government or political subdivision or an agency or instrumentality thereof.
 
“Proceeding” means any action, arbitration, audit, hearing, investigation,
litigation, or suit (whether civil, criminal, administrative, investigative, or
informal) commenced, brought, conducted, or heard by or before, or otherwise
involving, any Governmental Authority or arbitrator.
 
“Sarbanes-Oxley Act” means the Sarbanes-Oxley Act of 2002.
 
“SEC” means the Securities and Exchange Commission.
 
“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, joint venture or other entity in which such Person
(a) owns, directly or indirectly, more than fifty percent (50%) of the
outstanding voting power, equity securities, profits interest or capital
interest, (b) is entitled to elect at least a majority of the board of
directors, the board of trustees, the board of managers or other persons
performing similar
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
functions or (c) in the case of a limited partnership, limited liability company
or joint venture, is a general partner, managing member or joint venturer,
respectively.
 
“Superior Proposal” means a bona fide, unsolicited written Acquisition Proposal
that (a) relates to (i) any acquisition or purchase, direct or indirect, of 35%
or more of the consolidated assets of the Company or 35% or more of any class of
equity or voting securities of the Company, (ii) any tender offer or exchange
offer that, if consummated, would result in such Third Party beneficially owning
35% or more of any class of equity or voting securities of the Company, or (iii)
a merger, consolidation, share exchange, business combination, sale of all or
substantially all of the assets, reorganization, recapitalization, liquidation,
dissolution or other similar transaction involving the Company, (b) is legally
binding on the Third Party but not on the Company; (c) is fully financed,
includes an obligation to pay in full all amounts outstanding under the Company
Securitization Documents and contains no financing contingency or obligation to
obtain consent from a lender or equity source (other than any consents of the
Lender required in connection with the Company Securitization Documents); (d)
contains no condition to closing materially more burdensome on the Company, or,
in the reasonable and good faith judgment of the Board, by a majority vote
(after consultation with a financial advisor of nationally recognized reputation
and outside legal counsel), making it less likely that the conditions to the
closing of such transaction would be satisfied than, the conditions to Closing
set forth herein (with, for the avoidance of doubt, a condition for a vote of
the Third Party’s equityholders on any matter being materially more burdensome
and making it materially less likely that all conditions to such Acquisition
Proposal will be satisfied); (e) which is otherwise on terms which the Board
determines in its reasonable good faith judgment (after consultation with its
financial advisor of nationally recognized reputation and outside legal
counsel), taking into account, among other things, all legal, financial,
regulatory and other aspects of the Acquisition Proposal and the Third Party
making the Acquisition Proposal, as well as any termination fees, expense
reimbursement provisions, limitations on tax benefits, conditions to
consummation and related matters, that the Acquisition Proposal, (A) if
consummated would result in a transaction that is more favorable, from a
financial point of view, to the Company and its stockholders than the
transactions contemplated hereby and (B) is reasonably certain of being
completed.
 
“Third Party” means any Person, including as defined in Section 13(d) of the
1934 Act, other than any Investor, the Company or any of their respective
Affiliates (including, for the avoidance of doubt, GSC Group and any Affiliates
thereof).
 
“Trade Secrets” means trade secrets and confidential information and rights in
any jurisdiction to limit the use or disclosure thereof by any Person.
 
“Transfer” means, with respect to any Shares, (i) when used as a verb, to sell,
assign, dispose of, exchange, pledge, encumber, hypothecate or otherwise
transfer such Shares or any economic participation or interest therein, whether
directly or indirectly, or agree or commit to do any of the foregoing and (ii)
when used as a noun, a direct or indirect sale, assignment, disposition,
exchange, pledge, encumbrance, hypothecation or other transfer of such Shares or
any participation or interest therein or any agreement or commitment to do any
of the foregoing.
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
“1933 Act” means the Securities Act of 1933.
 
“1934 Act” means the Securities Exchange Act of 1934.
 
Section 1.02.  Index of Other Defined Terms.  In addition to the terms defined
above, the following terms shall have the respective meanings given thereto in
the sections indicated below:
 
Defined Term
 
Section
“Adverse Recommendation Change”                      
 
7.03(a)
“Agreement”                                                                 
 
Preamble
“Assignment
Agreement”                                                                
 
Recitals
“BDC
Election”                                                                                           
 
5.18(b)
“Board”                                                                                           
 
Recitals
“Change of Recommendation Notice”                        
 
7.03(c)
“Chosen Courts”                                                              
 
12.08(a)
“CLO
Partners”                                                                                           
 
Preamble
“Closing”                                                                                           
 
4.01
“Commitment Letter”                                          
 
Recitals
“Company”                                                                          
 
Preamble
“Company Adviser”                                        
 
Recitals
“Company Board Recommendation”           
 
5.02(b)
“Company Financial Advisor”                                              
 
5.20
“Company SEC Documents”                                     
 
5.07(a)
“Company Securities”                                      
 
5.05(b)
“Company Stockholder Approvals”                               
 
7.02
“Company Stockholder Meeting”                                       
 
7.02
“Company Stockholder Proposals”                            
 
7.02
“Definitive Proxy Statement”                                       
 
9.02(a)
“End
Date”                                                                        
 
11.01(b)
“Entity”                                                                                           
 
6.07
“Expense Reimbursement”                                  
 
11.03(c)
“Fee-Sharing Arrangements”                          
 
5.26(e)
“GSC Sub”                                                                       
 
5.06
“Indemnified Person”                                                       
 
9.06
“Investment”                                                                  
 
2.01
“Investor”                                                                                           
 
Preamble
“License Agreement”                                                    
 
2.02
“Loan Repayment”                                                    
 
2.03

 
 
 
 
 
9

--------------------------------------------------------------------------------

 
 
 
 
 
Defined Term
 
Section
“Make-Whole Payment”                         
 
11.03(d)
“Money Laundering Laws”                              
 
6.12
“No Vote Expense Reimbursement”              
 
11.03(b)
“NYSE
Rules”                                                                       
 
5.07(i)
“Preliminary Proxy Statement”                                  
 
9.02(a)
“Proxy
Statement”                                                                 
 
5.09
“Registration Rights Agreement”                                       
 
2.02
“Replacement Administration Agreement”                          
 
Recitals
“Replacement Advisory Agreement”              
 
Recitals
“Replacement Facility”                                       
 
2.02
“Replacement Lender”                                               
 
2.02
“Replacement Management Agreements”            
 
Recitals
“Representatives”                                                                                           
 
7.03(a)
“Saratoga”                                                                                           
 
Preamble
“Saratoga Commitment Letter”                 
 
6.05(b)
“Saratoga
Directors”                                                                                           
 
2.02
“SDAT”                                                                                           
 
5.01
“Shares”                                                                                           
 
2.01
“Takeover
Statute”                                                                                           
 
5.22(a)
“Tax”                                                                                           
 
5.16(o)
“Tax
Return”                                                                                           
 
5.16(o)
“Tax Sharing Agreement”                           
 
5.16(o)
“Tax
Authority”                                                                                           
 
5.16(o)
“Transfer Restrictions”                                  
 
3.03
“Termination
Fee”                                                                                           
 
11.03(a)
“Underlying Beneficial Owner”                       
 
6.07



Section 1.03.  Other Definitional and Interpretative Provisions.  The words
“hereof”, “herein” and “hereunder” and words of like import used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement.  The captions herein are included for convenience
of reference only and shall be ignored in the construction or interpretation
hereof.  References to Articles, Sections, Exhibits and Schedules are to
Articles, Sections, Exhibits and Schedules of this Agreement unless otherwise
specified.  All Exhibits and Schedules annexed hereto or referred to herein are
hereby incorporated in and made a part of this Agreement as if set forth in full
herein.  Any capitalized terms used in any Exhibit or Schedule but not otherwise
defined therein, shall have the meaning as defined in this Agreement.  Any
singular term in this Agreement shall be deemed to include the plural, and any
plural term the
 
 
 
10

--------------------------------------------------------------------------------

 
 
 
singular.  The neuter pronoun, as used herein, includes the masculine, feminine
and neuter gender.  Whenever the words “include”, “includes” or “including” are
used in this Agreement, they shall be deemed to be followed by the words
“without limitation”, whether or not they are in fact followed by those words or
words of like import.  “Writing”, “written” and comparable terms refer to
printing, typing and other means of reproducing words (including electronic
media) in a visible form.  References to any statute shall be deemed to refer to
such statute as amended from time to time and to any rules or regulations
promulgated thereunder.  References to any agreement or contract are to that
agreement or contract as amended, modified or supplemented from time to time in
accordance with the terms hereof and thereof; provided that with respect to any
agreement or contract included in this Agreement or listed on any schedules
hereto, all such amendments, modifications or supplements must also be included
in this Agreement and listed in the appropriate schedule,
respectively.  References to any Person include the successors and permitted
assigns of that Person.  References from or through any date mean, unless
otherwise specified, from and including or through and including,
respectively.  References to “law”, “laws” or to a particular statute or law
shall be deemed also to include any Applicable Law.
 
 
ARTICLE 2
Agreement to Purchase and Sell Stock and Take Other Actions
 
Section 2.01.  Agreement to Purchase and Sell.  Subject to the terms and
conditions hereof, at the Closing, the Company will sell to the Investors, and
the Investors shall purchase from the Company, 9,868,422 shares of Common Stock
(the “Shares”) at a price of $1.52 per share for an aggregate purchase price of
$15,000,001.44 (the “Investment”).  The purchase price for the Shares shall be
paid by wire transfer of funds to a designated account of the Company, provided
that wire transfer instructions are delivered to Saratoga at least one Business
Day prior to the Closing.  Simultaneously with the Closing, the Investors shall
Transfer, or cause to be Transferred, to each of the Permitted Transferees set
forth on Schedule I hereto the number of Shares set forth therein.
 
Section 2.02.  Replacement Financing and Other Actions.  Concurrently with the
Closing, the Company, either directly or through a Subsidiary of the Company,
shall (i) enter into a $40 million senior secured revolving credit facility (the
“Replacement Facility”) with Madison Capital Funding LLC (the “Replacement
Lender”) substantially in the form attached hereto as Exhibit D-3; (ii) change
its name from “GSC Investment Corp.” to “Saratoga Investment Corp.”; (iii) enter
into the Replacement Management Agreements; (iv) enter into a trademark license
agreement (the “License Agreement”) with Saratoga or one of its Affiliates
substantially in the form attached hereto as Exhibit I; (v) have procured the
resignations, to be effective as of the date of Closing, of Robert F. Cummings,
Jr. and Richard M. Hayden as members of the Board; (vi) have elected, effective
as of the date of Closing, Christian L. Oberbeck and Richard A. Petrocelli as
members of the Board (the “Saratoga Directors”); and (vii) enter into a
registration rights agreement with the Investors (the “Registration Rights
Agreement”) substantially in the form attached hereto as Exhibit F.
 
Section 2.03.  Repayment of Indebtedness.  At the Closing, and as a condition to
the occurrence thereof, and contemporaneously with the Investment and the
Company’s or a
 
 
 
11

--------------------------------------------------------------------------------

 
 
 


Subsidiary of the Company’s entry into the Replacement Facility with the
Replacement Lender, the Company shall use the monies received by it in
connection with the Investment and the required portion of the funds available
to it under the Replacement Facility to (i) pay the full amount of principal and
accrued interest, including default interest (as such term is defined in the
Company Securitization Documents) outstanding under the Company Securitization
Documents as of the Closing date, and (ii) pay any and all of the fees, costs,
expenses, penalties and other amounts due and payable as of the date of Closing
under the Company Securitization Documents (collectively, the “Loan Repayment”).
The Loan Repayment shall occur in the manner reasonably required by Lender and
other parties to whom any portion of the Loan Repayment is owed, and the Company
agrees to cooperate with, and take all such actions reasonably requested by,
Lender and such other parties in connection therewith.




ARTICLE 3
RESTRICTIONS ON TRANSFER


Section 3.01. General Restrictions on Transfer. (a) Each Investor agrees that it
shall not Transfer any Shares (or solicit any offers in respect of any Transfer
of any Shares), except in compliance with the 1933 Act, any other applicable
securities or “blue sky” laws, and the terms and conditions of this Agreement.


(b) Any attempt to Transfer any Shares not in compliance with this Agreement
shall be null and void, and the Company shall not, and shall cause any transfer
agent not to, give any effect in the Company’s stock records to such attempted
Transfer.


Section 3.02. Permitted Transferees. Notwithstanding anything in this Agreement
to the contrary, each Investor may at any time Transfer any or all of its Shares
to one or more of its Permitted Transferees without the consent of the Company
so long as (a) such Permitted Transferee shall have agreed in writing to be
bound by the terms of this Agreement by executing a Joinder Agreement
substantially in the form of Exhibit G attached hereto, and (b) the Transfer to
such Permitted Transferee is in compliance with the 1933 Act and any other
applicable securities or “blue sky” laws.


Section 3.03. Restrictions on Transfers by the Investors. From and after the
Closing,


(a) each Investor hereby agrees that it shall not Transfer 33.33% of the Shares
it acquires as part of the Investment until the first anniversary of the Closing
(the “Transfer Restrictions”); provided that each Investor shall be permitted to
Transfer such Shares to one or more of its Permitted Transferees in accordance
with Section 3.02; and


(b) each Investor hereby acknowledges that the remaining 66.67% of the Shares it
acquires as part of the Investment shall not be subject to the Transfer
Restrictions and are generally transferable;




 
12

--------------------------------------------------------------------------------

 




provided, however, that, in each case, each Investor acknowledges that the
Shares are restricted securities within the meaning of Rule 144 under the 1933
Act and may not be Transferred except in compliance with the 1933 Act and any
other applicable securities or “blue sky” laws.


Section 3.04. Notice of Transfers. Each Investor shall give the Company prompt
written notice of any transactions relating to the Shares in reliance on Section
3.02 or 3.03.




ARTICLE 4
CLOSING; DELIVERY


Section 4.01. The Closing. Subject to the provisions of Article 10, the
consummation of the purchase by the Investors of the Shares, and, simultaneous
with the Closing, the Transfer of the Shares to each of the Permitted
Transferees set forth on Schedule I hereto in the amounts set forth therein, as
contemplated herein (the “Closing”) shall take place in New York City at the
offices of Davis Polk & Wardwell LLP, 450 Lexington Avenue, New York, New York
10017 as soon as reasonably practicable, but in any event no later than 2
Business Days after the date the conditions set forth in Article 10 (other than
conditions that by their nature are to be satisfied at the Closing, but subject
to the satisfaction or, to the extent permissible, waiver of those conditions at
Closing) have been satisfied or, to the extent permissible, waiver of those
conditions by the party or parties entitled to the benefit of such conditions,
or at such other place, at such other time or on such other date as the
Investors and the Company may mutually agree in writing.


Section 4.02. Delivery and Other Actions. At the Closing, the Company will
deliver to the Investors certificates representing the Shares to be purchased by
the Investors hereunder and to be simultaneously Transferred to each of the
Permitted Transferees set forth on Schedule I hereto in the amounts set forth
therein, against payment of the full purchase price therefor by wire transfer
and the parties shall cause the other actions discussed in Article 2 to occur.




ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF THE COMPANY


Subject to Section 12.05, except as disclosed in any Company SEC Document filed
after January 14, 2010 and before the date of this Agreement or as set forth in
the Company Disclosure Schedule, the Company represents and warrants to the
Investors as follows:


Section 5.01. Corporate Existence and Power. The Company is a corporation duly
incorporated and validly existing under the laws of the State of Maryland and is
in good standing with the Maryland State Department of Assessments and Taxation
(the “SDAT”). The Company has the requisite corporate power and authority to own
or lease all of its properties and assets and to carry on its business as it is
now being conducted, and is duly licensed or qualified to do business in each
jurisdiction in which the nature of the business conducted by it or the
character or location of the properties and assets owned or leased by it makes
such licensing or
 
 
 
13

--------------------------------------------------------------------------------

 

 


qualification necessary, except where the failure to be so licensed or so
qualified would not, individually or in the aggregate, be material to the
Company. The Company has heretofore made available to the Investors true,
complete and correct copies of the charter and bylaws of the Company as
currently in effect.


Section 5.02. Corporate Authorization. (a) The execution, delivery and
performance by the Company of this Agreement and the consummation by the Company
of the transactions contemplated hereby are within the Company’s corporate
powers and have been duly authorized by all necessary corporate action on the
part of the Company and, except for the Company Stockholder Approvals, no other
corporate proceedings on the part of the Company are necessary. The Company
Stockholder Approvals (none of which require the affirmative vote of shares of
Common Stock representing more than a majority of the issued and outstanding
Common Stock) are the only votes or consents of the holders of any class or
series of the Company’s stock necessary to approve the Investment and to
consummate the other transactions contemplated hereby. This Agreement
constitutes a valid and binding agreement of the Company enforceable against the
Company in accordance with its terms (subject to applicable bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and other laws
affecting creditors’ rights generally and general principles of equity). The
Shares, when issued in compliance with the provisions of this Agreement, will be
validly issued and will be fully paid and nonassessable, free of any Liens, and
will not be subject to any preemptive rights, whether arising under Maryland Law
or the charter or bylaws of the Company, as amended or restated, or any
Contract, other than this Agreement or any other Contracts to be executed in
connection herewith, to which or by which the Company or any of its Subsidiaries
is a party or otherwise subject or bound or to which or by which any property,
business, operation or right of the Company or any of its Subsidiaries is
subject or bound.


(b) At a meeting duly called and held, the Board has (i) unanimously determined
that this Agreement, the Investment, Replacement Advisory Agreement and the
other transactions contemplated hereby are in the best interests of the Company,
(ii) unanimously approved this Agreement, the Investment, the Replacement
Advisory Agreement and the other transactions contemplated hereby and (iii)
subject to Section 7.03, unanimously recommended approval of the Company
Stockholder Proposals (such recommendation, the “Company Board Recommendation”)
and has adopted a resolution to the foregoing effect.


(c) As of the date hereof, and subject in all cases to Section 7.03 hereafter,
the Company Board Recommendation has not been rescinded or modified in any
respect.


Section 5.03. Governmental Authorization. The execution, delivery and
performance by the Company of this Agreement and the consummation by the Company
of the transactions contemplated hereby require no action by or in respect of,
or filing with, any Governmental Authority other than (i) the filing with the
SEC of a proxy statement relating to the meeting of the Company’s stockholders
to be held in connection with the Investment and other transactions contemplated
by this Agreement, (ii) compliance with any applicable requirements of the 1933
Act, the 1934 Act, the Investment Company Act and any other applicable state or
federal
 
 
 
14

--------------------------------------------------------------------------------

 
 


securities laws and (iii) any actions or filings the absence of which would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.


Section 5.04. Non-contravention. The execution, delivery and performance by the
Company of this Agreement and the consummation of the transactions contemplated
hereby do not and will not (i) contravene, conflict with, or result in any
violation or breach of any provision of the charter or bylaws of the Company, as
amended or restated, (ii) assuming compliance with the matters referred to in
Section 5.03 and receipt of the Company Stockholder Approvals, contravene,
conflict with or result in a material violation or material breach of any
provision of any Applicable Law, (iii) other than any consents required under
the Company Securitization Documents, require any consent or other action by any
Person under, constitute a default, or an event that, with or without notice or
lapse of time or both, would constitute a default, under, or cause or permit the
termination, cancellation, acceleration or other change of any right or
obligation or the loss of any benefit to which the Company is entitled under any
provision of any Contract or other instrument binding upon the Company or any
license, franchise, permit, certificate, approval or other similar authorization
affecting, or relating in any way to, the assets or business of the Company or
(iv) result in the creation or imposition of any Lien, other than a Permitted
Lien, on any asset of the Company, with only such exceptions, in the case of
each of clauses (iii) and (iv), as would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.


Section 5.05. Capitalization. (a) The authorized stock of the Company consists
of 100,000,000 shares of Common Stock. As of April 14, 2010, there were
16,940,109 shares of Common Stock outstanding. All outstanding shares of stock
of the Company have been duly authorized and validly issued, are fully paid and
nonassessable and are free of preemptive rights, whether arising under Maryland
Law or the charter or bylaws of the Company, as amended or restated, or any
Contract to which or by which the Company or any of its Subsidiaries is a party
or otherwise subject or bound or to which or by which any property, business,
operation or right of the Company or any of its Subsidiaries is subject or
bound.


(b) Except as set forth on Section 5.05(b) of the Company Disclosure Schedule,
(i) there are no outstanding bonds, debentures, notes or other indebtedness for
borrowed money of the Company, and (ii) there are no issued, reserved for
issuance or outstanding (A) shares of stock or other voting securities of or
ownership interests in the Company other than the Common Stock, (B) securities
of the Company convertible into or exchangeable for shares of stock or other
voting securities of or ownership interests in the Company, (C) warrants, calls,
options or other rights to acquire from the Company, or other obligation of the
Company to issue, any stock, voting securities or securities convertible into or
exchangeable for stock or voting securities of the Company or (D) restricted
shares, stock appreciation rights, performance units, contingent value rights,
“phantom” stock or similar securities or rights that are derivative of, or
provide economic benefits based, directly or indirectly, on the value or price
of, any stock of or voting securities of the Company (the items in the foregoing
clauses (i) and (ii), together with the Common Stock, being referred to
collectively as the “Company Securities”). There are no outstanding obligations
of the Company to repurchase, redeem or otherwise acquire any of the
 
 
 
15

--------------------------------------------------------------------------------

 
 
 
Company Securities. The Company is not a party to any voting agreement with
respect to the voting of any Company Securities.


(c) Except as set forth in Section 5.05(c) of the Company Disclosure Schedule,
all of the issued and outstanding member interests in GSC Investment Funding,
LLC (“GSC Sub”) are owned by the Company, free and clear of any Liens (excluding
any Liens or other such restrictions relating to the Company Securitization
Documents), and all of such member interests are duly authorized and validly
issued and are fully paid, nonassessable and free of preemptive rights. GSC Sub
is not bound by any subscriptions, options, warrants, calls, commitments or
agreements of any character calling for the purchase or issuance of any member
interests or any other equity security of GSC Sub or any securities representing
the right to purchase or otherwise receive any member interests or any other
equity security of GSC Sub.


(d) Section 5.05(d) of the Company Disclosure Schedule contains, as of the date
hereof, a detailed calculation of the total amount of the Loan Repayment that
would be due if the Loan Repayment were to be made on the date of this
Agreement.


Section 5.06. Subsidiaries. The Company has no Subsidiaries other than GSC Sub.
GSC Sub is duly formed and validly existing and in good standing under the laws
of the State of Delaware, has the requisite limited liability company power and
authority to own or lease all of its properties and assets and to carry on its
business as it is now being conducted, and is duly licensed or qualified to do
business in each jurisdiction in which the nature of the business conducted by
it or the character or location of the properties and assets owned or leased by
it makes such licensing or qualification necessary, except where the failure to
be so licensed or so qualified would not, individually or in the aggregate, be
material to the Company. The certificate of formation and operating agreement of
GSC Sub, copies of which have previously been made available to the Investors,
are true, complete and correct copies of such documents as currently in effect.


Section 5.07. SEC Filings and the Sarbanes-Oxley Act.


(a) The Company has filed with or furnished to the SEC, and made available to
Saratoga, all final reports, schedules, forms, statements, prospectuses,
registration statements and other documents required to be filed or furnished by
the Company since October 18, 2006 (collectively, together with any exhibits and
schedules thereto and other information incorporated therein, the “Company SEC
Documents”).


(b) As of its filing date (and as of the date of any amendment), each Company
SEC Document complied, and each Company SEC Document filed subsequent to the
date hereof will comply, as to form in all material respects with the applicable
requirements of the 1933 Act, the 1934 Act and the Investment Company Act, as
the case may be.


(c) As of its filing date (or, if amended or superseded by a filing prior to the
date hereof, on the date of such filing), each Company SEC Document filed
pursuant to the 1934 Act did not, and each Company SEC Document filed subsequent
to the date hereof will not, contain
 
 
 
16

--------------------------------------------------------------------------------

 

 


any untrue statement of a material fact or omit to state any material fact
necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading.


(d) Each Company SEC Document that is a registration statement, as amended or
supplemented, if applicable, filed pursuant to the 1933 Act, as of the date such
registration statement or amendment became effective, did not, and each Company
SEC Document that is a registration statement filed subsequent to the date
hereof will not, contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein not misleading.


(e) The Company has established and maintains disclosure controls and procedures
(as defined in Rule 13a-15 under the 1934 Act). Such disclosure controls and
procedures are designed to ensure that material information relating to the
Company is made known to the Company’s principal executive officer and its
principal financial officer by others within the Company, particularly during
the periods in which the periodic reports required under the 1934 Act are being
prepared. Such disclosure controls and procedures are effective in timely
alerting the Company’s principal executive officer and principal financial
officer to material information required to be included in the Company’s
periodic and current reports required under the 1934 Act. For purposes of this
Agreement, “principal executive officer” and “principal financial officer” shall
have the meanings given to such terms in the Sarbanes-Oxley Act.


(f) The Company has established and maintains a system of internal control over
financial reporting (as defined in Rule 13a-15 under the 1934 Act) sufficient to
provide reasonable assurance regarding the reliability of the Company’s
financial reporting and the preparation of the Company financial statements for
external purposes in accordance with GAAP applied on a consistent basis. The
Company has disclosed, based on its most recent evaluation of internal control
over financial reporting prior to the date hereof, to the Company’s auditors and
audit committee (i) any significant deficiencies and material weaknesses in the
design or operation of internal control over financial reporting which are
reasonably likely to adversely affect the Company’s ability to record, process,
summarize and report financial information and (ii) any fraud, whether or not
material, that involves management or other employees who have a significant
role in internal control over financial reporting. The Company has made
available to Investor a summary of any such disclosure made by management to the
Company’s auditors and audit committee since October 18, 2006.


(g) There are no outstanding loans or other extensions of credit made by the
Company or any of its Subsidiaries to any executive officer (as defined in Rule
3b-7 under the 1934 Act) or director of the Company. The Company has not, since
the enactment of the Sarbanes-Oxley Act, taken any action prohibited by Section
402 of the Sarbanes-Oxley Act.


(h) No attorney representing the Company, whether or not employed by the
Company, has reported to the Company’s chief legal counsel or chief executive
officer evidence of a material violation of securities laws, breach of fiduciary
duty or similar violation by the
 
 
 
17

--------------------------------------------------------------------------------

 
 


Company or any of its officers, directors, employees or agents pursuant to
Section 307 of the Sarbanes-Oxley Act.


(i) Since March 23, 2007, except as set forth in Section 5.07(i) of the Company
Disclosure Schedule, the Company has complied in all material respects with the
applicable listing and corporate governance rules and regulations of the NYSE
(the “NYSE Rules”).


(j) Each of the principal executive officer and principal financial officer of
the Company (or each former principal executive officer and principal financial
officer of the Company, as applicable) have made all certifications required by
Rule 13a-14 under the 1934 Act and Sections 302 and 906 of the Sarbanes-Oxley
Act and any related rules and regulations promulgated by the SEC and the NYSE,
and the statements contained in any such certifications are complete and correct
as of the date of this Agreement as though made as of the date of this
Agreement.


Section 5.08. Financial Statements. The audited consolidated financial
statements and unaudited consolidated interim financial statements of the
Company included or incorporated by reference in the Company SEC Documents
(including the related notes, where applicable) have been prepared from, and are
in accordance with, the books and records of Company, fairly present in all
material respects, in conformity with GAAP applied on a consistent basis (except
as may be indicated in the notes thereto), the consolidated financial position
of the Company as of the dates thereof and the consolidated results of
operations and cash flows for the periods then ended (subject to, in the case of
any unaudited interim financial statements, year-end audit adjustments that are
normal in nature and amount).


Section 5.09. Disclosure Documents. The information supplied by the Company for
inclusion in the proxy statement, or any amendment or supplement thereto, to be
sent to the Company stockholders in connection with the Investment and the other
transactions contemplated by this Agreement (the “Proxy Statement”) shall not,
on the date the Proxy Statement, and any amendments thereto, is first mailed to
the stockholders of the Company or at the time of the Company Stockholder
Approvals, contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.


Section 5.10. Absence of Certain Changes. (a) Since the Company Balance Sheet
Date, (i) except as it relates to the Company Securitization Documents and any
ongoing or future events of default thereunder, the business of the Company has
been conducted in the ordinary course of business in a manner that is consistent
with past practice and (ii) there has not been any event, occurrence,
development or state of circumstances or facts that has had or would reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect.


(b) Since June 1, 2009, each confidentiality agreement that the Company has
entered into relating to its exploration and evaluation of strategic
opportunities and alternatives contains a standstill provision, and neither the
Company nor any of its Affiliates or Representatives have granted any waiver or
release under, or failed to enforce any material term of, any such
 
 
 
18

--------------------------------------------------------------------------------

 

 
confidentiality, standstill or similar agreements or arrangements with respect
to any class of equity securities or assets of the Company.


(c) From the Company Balance Sheet Date until the date hereof, there has not
been any action taken by the Company that, if taken during the period from the
date of this Agreement through the Closing without Saratoga’s consent, would
constitute a breach of Section 7.01.


Section 5.11. No Undisclosed Material Liabilities. There are no material
liabilities or obligations of the Company of any kind whatsoever, whether
accrued, contingent, absolute, determined, determinable or otherwise, other
than: (i) liabilities or obligations disclosed and provided for in the Company
Balance Sheet or in the notes thereto; or (ii) liabilities or obligations
incurred in the ordinary course of business in a manner that is consistent with
past practice since the Company Balance Sheet Date.


Section 5.12. Compliance With Laws and Court Orders. (a) The Company is in
compliance with, and to the knowledge of the Company is not under investigation
with respect to and has not been threatened to be charged with or given notice
of any violation of, any Applicable Law, except for failures to comply or
violations that have not resulted in, and would not reasonably be expected to
result in, a material liability of the Company or materially impede the business
of the Company. There is no judgment, decree, injunction, rule or order of any
arbitrator or Governmental Authority outstanding against the Company that has
resulted in, or would reasonably be expected to result in, a material liability
of the Company or that would materially impede the business of the Company or
that in any manner seeks to prevent, enjoin, alter or materially delay the
Investment or any of the other transactions contemplated hereby. Neither the
Company nor its Subsidiary has any knowledge as of the date hereof of any
investigations, charges or proceedings that has resulted in, or would reasonably
be expected to result in, a material liability of the Company or that would
materially impede the business of the Company or that in any manner seeks to
prevent, enjoin, alter or materially delay the Investment or any of the other
transactions contemplated hereby.


(b) Section 5.12(b) of the Company Disclosure Schedule contains a complete and
accurate list of each Governmental Authorization that is held by the Company or
any Subsidiary or that otherwise relates to the business of, or to any of the
assets owned or used by, any the Company or any Subsidiary. Each Governmental
Authorization listed or required to be listed in Section 5.12(b) of the Company
Disclosure Schedule is valid and in full force and effect. Except as set forth
in Section 5.12(b) of the Company Disclosure Schedule:


(i) the Company or the relevant Subsidiary is, and at all times has been, in
compliance in all material respects with the terms and requirements of each
Governmental Authorization identified or required to be identified in Section
5.12(b) of the Company Disclosure Schedule;


(ii) no event has occurred or circumstance exists that may (with or without
notice or lapse of time) (A) constitute or result directly or indirectly in a
violation of or a failure to comply with any term or requirement of any
Governmental Authorization listed
 
 
 
19

--------------------------------------------------------------------------------

 
 

or required to be listed in Section 5.12(b) of the Company Disclosure Schedule,
or (B) result directly or indirectly in the revocation, withdrawal, suspension,
cancellation, or termination of, or any modification to, any Governmental
Authorization listed or required to be listed in Section 5.12(b) of the Company
Disclosure Schedule;


(iii) neither the Company nor any Subsidiary has received, at any time since
December 31, 2006, any notice or other communication (whether oral or written)
from any Governmental Authority or any other Person regarding (A) any actual,
alleged, possible, or potential violation of or failure to comply with any term
or requirement of any Governmental Authorization, or (B) any actual, proposed,
possible, or potential revocation, withdrawal, suspension, cancellation,
termination of, or modification to any Governmental Authorization; and


(iv) all applications required to have been filed for the renewal of the
Governmental Authorizations listed or required to be listed in Section 5.12(b)
of the Company Disclosure Schedule have been duly filed on a timely basis with
the appropriate governmental bodies, and all other filings required to have been
made with respect to such Governmental Authorizations have been duly made on a
timely basis with the appropriate Governmental Authorities.


The Governmental Authorizations listed in Section 5.12(b) of the Company
Disclosure Schedule collectively constitute all of the Governmental
Authorizations necessary to permit the Company and its Subsidiary to lawfully
conduct and operate their businesses in the manner they currently conduct and
operate such businesses and to permit the Company and its Subsidiaries to own
and use their assets in the manner in which they currently own and use such
assets, except for such Governmental Authorizations that the failure to list on
Section 5.12(b) of the Company Disclosure Schedule would not, individually or in
the aggregate, be material to the Company.


Section 5.13. Litigation. Except as set forth on Section 5.13 of the Company
Disclosure Schedule, there is no action, suit, investigation or proceeding
pending against, or, to the knowledge of the Company, threatened against or
affecting, the Company, any present or former officer, director or employee of
the Company or any Person for whom the Company may be liable or any of their
respective properties before (or, in the case of threatened actions, suits,
investigations or proceedings, would be before) or by any Governmental Authority
or arbitrator, that, if determined or resolved adversely in accordance with the
plaintiff’s demands, would reasonably be expected to result in, individually or
in the aggregate, a material liability of the Company. To the Company’s
knowledge as of the date hereof, there is no basis for any action, suit,
investigation or proceeding that is reasonably likely to result in a material
liability of the Company.


Section 5.14. Material Contracts. (a) All Contracts, including amendments
thereto, required to be filed as an exhibit to any report of the Company filed
pursuant to the 1934 Act have been filed, and no such Contract has been amended
or modified, except as set forth in Section 5.14(a) of the Company Disclosure
Schedule, as of the date hereof. All such filed
 
 
 
20

--------------------------------------------------------------------------------

 
 

Contracts (excluding any redacted portions thereof) shall be deemed to have been
made available to Saratoga.


(b) Each such Contract is a valid and binding agreement of all parties thereto,
and is in full force and effect, and neither the Company nor, to the knowledge
of the Company, any other party thereto is in default or breach in any respect
under the terms of any such agreement, contract, plan, lease, arrangement or
commitment, except as set forth in Section 5.14(b) of the Company Disclosure
Schedule, as of the date hereof, or for such default or breach as would not,
individually or in the aggregate, reasonably be expected to result in a material
liability of the Company.


Section 5.15. Intellectual Property. Section 5.15 of the Company Disclosure
Schedule sets forth, as of the date hereof, a complete and correct list of all
Intellectual Property used in, and material to, the operations of the Company
and all material registrations and applications for registration of any
Intellectual Property owned by the Company. Except as would not reasonably be
expected to be, individually or in the aggregate, material to the Company: (a)
the Company owns, or is licensed to use (in each case, free and clear of any
Liens), all Intellectual Property used in, and material to, the conduct of its
business as currently conducted; (b) the Company has not infringed,
misappropriated or otherwise violated the Intellectual Property rights of any
Person; (c) no Person has challenged or, to the knowledge of the Company,
infringed, misappropriated or otherwise violated any Intellectual Property right
owned by and/or licensed to the Company; (d) the Company has not received any
written notice or otherwise has knowledge of any pending claim, action, suit,
order or proceeding with respect to any Intellectual Property used by the
Company or alleging that any services provided, processes used or products
manufactured, used, imported, offered for sale or sold by the Company infringes,
misappropriates or otherwise violates any Intellectual Property rights of any
Person; (e) the Company has taken reasonable steps in accordance with normal
industry practice to maintain the confidentiality of all Trade Secrets owned,
used or held for use by the Company and no such Trade Secrets have been
disclosed other than to employees, Representatives and agents of the Company,
all of whom are bound by written confidentiality agreements; (f) the IT Assets
operate and perform in a manner that permits the Company to conduct its business
as currently conducted and to the knowledge of the Company, no Person has gained
unauthorized access to the IT Assets; and (g) the Company has implemented
reasonable backup and disaster recovery technology consistent with industry
practices. Except for the use of the name or mark of “GSC”, no Subsidiary of the
Company owns or uses Intellectual Property, and the ownership or use of
Intellectual Property is not necessary for the conduct of such Subsidiary’s
business as currently conducted.


Section 5.16. Taxes. Except as set forth in Section 5.16 of the Company
Disclosure Schedule as of the date hereof:


(a) All material Tax Returns required by Applicable Law to be filed with any
Taxing Authority by, or on behalf of, the Company or any Subsidiary have been
filed when due in accordance with all Applicable Law, and all such material Tax
Returns were, or shall be at the time of filing, true and complete in all
material respects.
 
 
 
21

--------------------------------------------------------------------------------

 
 

(b) The Company has paid or has withheld and remitted to the appropriate Taxing
Authority all Taxes due and payable, or, where payment is not yet due, has
established in accordance with GAAP an adequate accrual for all material Taxes
through the end of the last period for which the Company ordinarily records
items on its books.


(c) There is no claim, audit, action, suit, proceeding or investigation now
pending or, to the Company’s knowledge, threatened against or with respect to
the Company in respect of any Tax or Tax asset.


(d) During the five-year period ending on the date hereof (or otherwise as part
of a “plan (or series of related transactions)” within the meaning of Section
355(e) of the Code), the Company was not (i) a distributing corporation or a
controlled corporation in a transaction intended to be governed by Section 355
of the Code or (ii) a party to a tax-free reorganization under the Code.


(e) Neither the Company nor any Subsidiary has any liability for Taxes of any
Person other than the Company or its Subsidiaries (i) under Section 1.1502-6 of
the Treasury regulations (or any similar provision of state, local or foreign
law), (ii) as a transferee or successor, or (iii) or pursuant to any Tax Sharing
Agreement.


(f) Effective as of November 15, 2008, the Company made a valid election under
Subchapter M of Chapter 1 of the Code to be treated as a regulated investment
company. The Company has qualified as, and been eligible to be treated as, a
“regulated investment company” under Subchapter M of the Code for each taxable
year beginning on or after March 23, 2007, and expects to qualify as, and to be
eligible to be treated as, such for its current taxable year. The Company has
satisfied the distribution requirements imposed on a regulated investment
company under Section 852 of the Code for each of the taxable years ended
February 29, 2008 and February 28, 2009, respectively.


(g) For any taxable year during which the Company was not a regulated investment
company, the Company has no liability for Taxes for which it does not have
reserves adequate under GAAP. The Company has no “earnings and profits”
accumulated in any taxable year in which the Company was not treated as a
regulated investment company under Subchapter M of Chapter 1 of the Code.


(h) Neither the Company nor any of its Subsidiaries owns any “converted
property” (as that term is defined in Treasury Regulation Section
1.337(d)-7(a)(1)) that is subject to the rules of Section 1374 of the Code as a
consequence of the application of Section 337(d)(1) of the Code and the Treasury
Regulations thereunder.


(i) There are no limitations on the utilization of the built-in-losses, capital
losses or other similar items of the Company or its Subsidiaries under Section
382, 384 or 269 of the Code (or any similar state, local or foreign law). For
the avoidance of doubt, this representation does not address limitations arising
from an ownership change that occurs as a result of the consummation of the
purchase of the Shares pursuant to this Agreement.
 
 
 
22

--------------------------------------------------------------------------------

 
 

(j) There are no Liens for Taxes upon the assets of the Company or any
Subsidiary (other than Liens for Taxes not due and owing).


(k) Neither the Company nor any Subsidiary is or has been required to make any
disclosure to the IRS pursuant to Section 6011 of the Code or Section 1.6011-4
of the Treasury regulations promulgated thereunder.


(l) Neither the Company nor any Subsidiary has granted any waiver, extension, or
comparable consent regarding the application of the statute of limitations with
respect to any Taxes or Tax Return that is outstanding, nor any request for such
waiver or consent has been made.


(m) Each of GSC Sub and GSC CLO is classified (and at all times during its
existence, has been classified) as a disregarded entity for federal tax purposes
under Section 301.7701-3 of the Treasury regulations.)


(n) The Company is not a partner or member of any entity classified as a
partnership or disregarded entity for federal tax purposes other than GSC Sub,
GSC CLO and GSC Partners CDO GP III, LP.


(o)  For the purposes of this Agreement,


(i) “Tax” means any tax, governmental fee or other like assessment or charge of
any kind whatsoever (including, without limitation, all federal, state, local,
and foreign income, excise, gross receipts, gross income, ad valorem, profits,
gains, property, capital, sales, transfer, use, payroll, employment, severance,
withholding, duties, intangibles, franchise, backup withholding, value added and
other taxes, charges, levies or like assessments together with all penalties and
additions to tax and interest thereon), together with any interest, penalty,
addition to tax or additional amount imposed by any Governmental Authority (a
“Taxing Authority”) responsible for the imposition of any such tax (domestic or
foreign);


(ii) “Tax Return” means any report, return, document, declaration or other
information or filing supplied or required to be supplied to any Taxing
Authority with respect to Taxes, including information returns, any documents
with respect to or accompanying payments of estimated Taxes, or with respect to
or accompanying requests for the extension of time in which to file any such
report, return, document, declaration or other information; and


(iii) “Tax Sharing Agreements” means all existing agreements or arrangements
(whether or not written) binding the Company, Investor, or any of their
Subsidiaries that provide for the allocation, apportionment, sharing or
assignment of any Tax liability or benefit, or the transfer or assignment of
income, revenues, receipts, or gains for the purpose of determining any Person’s
Tax liability, but does not include any indemnification agreement or arrangement
pertaining to the sale of assets or subsidiaries).
 
 
 
23

--------------------------------------------------------------------------------

 
 


Section 5.17. Related Party Transactions. Except as set forth in the Company SEC
Documents, there are no transactions, agreements, arrangements or understandings
between the Company, on the one hand, and any Affiliate (including any director
or officer) thereof, on the other hand, that would be required to be disclosed
pursuant to Item 404 of Regulation S-K of the SEC in the Company’s Form 10-K or
proxy statement pertaining to an annual meeting of stockholders. No transaction
that would violate Section 57 of the Investment Company Act or the rules and
regulations promulgated thereunder has occurred between the Company and the
Persons described in such section.


Section 5.18. Registered Investment Company Status. (a) Pursuant to Section 6(f)
of the Investment Company Act, the Company is not, and at all times since
inception has not been required to register with the SEC as a closed-end
management investment company under the Investment Company Act.


(b) The Company has elected to be regulated as a business development company
under the Investment Company Act and has filed with the SEC, pursuant to Section
54(a) of the Investment Company Act, a duly completed and executed Form N-54A
(the “BDC Election”); the Company has not filed with the SEC any notice of
withdrawal of the BDC Election pursuant to Section 54(c) of the Investment
Company Act; the Company’s BDC Election remains in full force and effect, and no
order of suspension or revocation of such election under the Investment Company
Act has been issued or, to the Company’s knowledge, proceedings therefore
initiated or threatened by the SEC. The operations of the Company are in
compliance in all material respects with the provisions of the Investment
Company Act, in each case, and the rules and regulations of the SEC thereunder,
including the provisions applicable to business development companies.


(c) The Board has been established and operated and is currently operating in
conformity with the requirements and restrictions of Sections 10 and 16 of the
Investment Company Act and satisfies the fund governance standards as defined in
Rule 0-1(a)(7) (except for clauses (i) and(iv) thereof) under the Investment
Company Act.


(d) The Company (i) has duly adopted written policies and procedures required by
Rule 38a-1 under the Investment Company Act, (ii) designated and approved an
appropriate chief compliance officer in accordance with such Rule and (iii) has
duly adopted a written code of ethics as required by Rule 17j-1 under the
Investment Company Act. All such policies and procedures (including the code of
ethics) comply in all material respects with Applicable Law and there have been
no material violations or allegations of material violations of such policies
and procedures.


(e) Since March 21, 2007, the Company has complied in all material respects with
the capital structure requirements as set forth in Section 61 of the Investment
Company Act.


(f) Section 5.18(f) of the Company Disclosure Schedule identifies, as of the
date hereof, all exemptive, no action or similar relief received by the Company
from any Governmental Authority. Such exemptive, no action or similar relief is
in full force and effect,
 
 
 
24

--------------------------------------------------------------------------------

 
 

and is being fully complied with in all material respects by the Company. No
requests for exemptive, no action or similar relief are currently pending.


Section 5.19. Anti-money Laundering. Since inception, the Company has operated
and is currently operating in compliance in all material respects with its
anti-money laundering program and all Applicable Law relating thereto, including
but not limited to obtaining appropriate identification information of each
client and investor in the Company and maintaining records of such
identification information for a period of not less than 5 years after the
closure of the account. The Company will make such client and investor
identification records available to Saratoga promptly upon request.


Section 5.20. Finders’ Fees. Except for Stifel Nicolaus & Co., Inc. (the
“Company Financial Advisor”), a true, correct and complete copy of whose
engagement agreement has been provided to Investor, there is no investment
banker, broker, finder or other intermediary that has been retained by or is
authorized to act on behalf of the Company or any of its Subsidiaries who might
be entitled to any fee or commission from the Company or any of its Subsidiaries
in connection with the transactions contemplated by this Agreement.


Section 5.21. Opinion of Financial Advisor. The Board of Directors of the
Company has received the opinion of the Company Financial Advisor to the effect
that, as of the date of this Agreement, the financial terms and conditions of
the Investment are fair to the Company from a financial point of view.


Section 5.22. Rights Agreement; Takeover Statutes. (a) The Company does not have
in effect any plan, scheme, device or arrangement, commonly or colloquially
known as a “rights plan,” “rights agreement” or “poison pill.” The Board has
taken all actions so that the restrictions contained in Title 3, Subtitles 6 or
7 of Maryland Law applicable to a “business combination” with “interested
stockholders” or any acquisition of “control shares”, or any other similar
Maryland Law or other Applicable Law (each a “Takeover Statute”), will not apply
to Investor in connection with the execution and delivery of this Agreement and
the consummation of the transactions contemplated by this Agreement.


(b) No anti-takeover provision contained in the Company’s charter or bylaws, as
amended or restated, would prohibit the transactions contemplated by this
Agreement and no anti-takeover provision, whether in an Applicable Law,
agreement or otherwise, would prohibit the execution and delivery of this
Agreement or the consummation of the transactions contemplated by this
Agreement.


Section 5.23. Environmental Matters. Except as would not reasonably be expected
to result, individually or in the aggregate, in a material liability to the
Company, there are no legal, administrative, arbitral or other proceedings,
claims, actions, causes of action or notices with respect to any environmental,
health or safety matters or any private or governmental environmental, health or
safety investigations or remediation activities of any nature with respect to
any real property owned by the Company or its Subsidiary seeking to impose, or
that are reasonably likely to result in, any liability or obligation of the
Company or its Subsidiary arising
 
 
 
25

--------------------------------------------------------------------------------

 
 

under any local, state or federal environmental, health or safety statute,
regulation, ordinance, or other requirement of any Governmental Entity,
including the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, as amended, and any similar state laws pending or threatened
against the Company or any of its Subsidiaries. Neither the Company nor its
Subsidiary is subject to any agreement, order, judgment, decree, letter or
memorandum by or with any Governmental Entity or third party imposing any
liability or obligation with respect to any of the foregoing. Except as would
not reasonably be expected to result, individually or in the aggregate, in a
material liability to the Company, there is no basis for any of the foregoing.


Section 5.24. Insurance. The Company maintains policies of insurance in such
amounts and against such risks as are customary in the industries in which the
Company operates. All material insurance policies are in full force and effect
and will not in any way be affected by, or terminate or lapse by reason of, the
execution (but not the performance) of this Agreement.


Section 5.25. Investment Securities. Each of the Company and its Subsidiary has
good title to all securities (including any evidence of indebtedness) owned by
it, free and clear of any Liens, except (a) for Permitted Liens, (b)
restrictions arising under the Organizational Documents of the issuers of such
securities, (c) to the extent such securities are pledged in connection with the
Company Securitization Documents or (d) for Liens or restrictions which would
not individually or in the aggregate be material with respect to the value,
ownership or transferability of such securities. Such securities are valued on
the books of the Company in accordance with GAAP and the Investment Company Act
in all material respects.


Section 5.26. CDO and CLO Activities. (a) The Company has delivered or made
available to the Investors true and correct copies of all reports that have been
distributed by the Company or any of its Affiliates to Noteholders and/or
Preferred Shareholders in any of the Funds since December 31, 2006.


(b) Section 5.26(b) of the Company Disclosure Schedule lists each Collateral
Management Agreement and each other CLO Agreement. The Company and its
Subsidiary are in compliance in all material respects with the terms of each
Collateral Management Agreement or other CLO Agreement to which it is a party or
pursuant to which it acts as collateral manager (or in any similar capacity) or
performs other services on behalf of a Fund. No breach by the Company of any
Collateral Management Agreement or other CLO Agreement exists or has occurred
since December 31, 2005, nor has the Company or any Affiliate received any
written notice since December 31, 2005 that any such breach has occurred or is
imminent.


(c) No exemptive orders, “no-action” letters or similar exemptions or regulatory
relief have been obtained by (or on behalf of) the Company or any of its
Affiliates, nor are any requests by (or on behalf of) the Company or any of its
Affiliates, pending therefor, by or with respect to the Funds or otherwise in
connection with the operation of the Funds, or with respect to any officer,
director or employee of the Company or its Affiliates in connection with the
operation of the Funds.




 
26

--------------------------------------------------------------------------------

 
 


(d) The Company, its Affiliates and the Funds, have complied in all material
respects with all Applicable Laws regarding the privacy of clients and other
Persons and, to the extent required by Applicable Laws, have established
compliance policies and procedures and internal controls in manner consistent
with Applicable Laws.


(e) Section 5.26(e) of the Company Disclosure Schedule sets forth all
fee-sharing or other similar arrangements with respect to any management fees
(the “Fee-Sharing Arrangements”) payable by any Fund to the Company or its
Affiliates. Neither the Company nor any Affiliate is subject to any other
priority or other undertakings with respect to the distribution of any
management fees of any Fund other than as set forth in the applicable Collateral
Management Agreement or indenture.


(f) Each Fund is duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization (where any such jurisdiction recognizes
the concept of “good standing”), and has the full power and authority to conduct
its business as now conducted by it.


(g) The operation and transfer of any “warehouse” assets to each Fund was at all
times in compliance in all material respects with all Applicable Laws and the
CLO Agreements and Organizational Documents of such Fund.


(h) There is no action, suit, investigation or proceeding pending by or before
any Governmental Authority (i) to which a Fund is a party or a target or subject
or (ii) with which a Fund has been threatened in writing, and, to the knowledge
of the Company, there are no facts or circumstances which would reasonably be
expected to give rise to any such action, suit, investigation or proceeding.


(i) The acquisition, disposition, management, investment and reinvestment of
each of the Fund’s assets by the Company or its Affiliates (i) have been made in
accordance with the Fund’s indenture (including but not limited to the
applicable Collateral Quality Tests) in effect at the time the investments were
made and (ii) such assets have been held in accordance with all applicable
investment policies and restrictions in effect at the time such investments were
held, except in the case of each of the foregoing (i) and (ii) to the extent the
failure to comply would not, individually or in the aggregate, have a material
impact on the Funds, the Noteholders, or the Preferred Shareholders.


(j) The Company has made available to the Investors true, correct and complete
copies of the procedure reports received by the Company from independent
accountants engaged by each Fund with respect to periods from and including
December 31, 2007 with respect to specified agreed upon procedures conducted by
such accountants to the extent such reports are required under the applicable
Collateral Management Agreements, indentures or other governing documents of
each Fund. There are no audited financial statements for any Fund.


(k) None of the Company or its Affiliates is liable in connection with, on
behalf of, or for, any obligation of any of the Funds.


 
 
27

--------------------------------------------------------------------------------

 
 

(l) No Fund is the subject of any priority or exclusivity arrangements with
respect to the allocation of investment opportunities that would restrict the
ability to allocate investment opportunities among such Funds.


(m) No Fund is currently, or has ever been, engaged in the conduct of a trade or
business within the United States for United States federal income tax purposes.
No Tax Authority has asserted in writing to the Company or any Fund, that any
Fund is, or has ever been, engaged in the conduct of a trade or business within
the United States for United States federal income tax purposes, and no Fund has
ever filed a United States Tax Return on that basis. The Company, on behalf of
each of the Funds, has, in all material respects, complied with (A) any and all
tax-related investment guidelines set forth in the Collateral Management
Agreements and (B) any and all representations, warranties and covenants
provided in each of the indentures and Collateral Management Agreements relating
to such Fund not being engaged, or deemed to be engaged, in a trade or business
within the United States for United States federal, state or local income tax
purposes or otherwise subject to United States federal income tax on a net
income tax basis (whether imposed by withholding or otherwise).


(n) None of the payments received by the Funds are currently, or have ever been,
subject to any U.S. withholding tax.


(o)  Except as disclosed on Section 5.26(o) of the Company Disclosure Schedule:


(i) Each Fund has timely filed (taking into account all extensions of due dates)
all Tax Returns that it was required to file, and has paid all Taxes due and
payable by it;


(ii) No Tax Authority is now asserting in writing against any Fund any
deficiency or claim for additional Taxes;


(iii) No Fund has been notified in writing by any Tax Authority that any audit
of a Tax Return filed by such Fund is contemplated or pending. No Fund has
waived any statute of limitations or agreed to any extension of any applicable
statute of limitations with respect to a Tax assessment or deficiency;


(iv) For each Fund, no claim has ever been made by a Tax Authority in a
jurisdiction where such Fund does not file reports and returns that such Fund is
or may be subject to taxation by that jurisdiction;


(v) No Fund has ever entered into a closing agreement pursuant to Section 7121
of the Code;


(vi) No assets of any Funds are subject to any claim for Taxes (other than for
Taxes not yet due and payable);


(vii)  No Fund is a party to any Tax allocation or sharing agreement;


 
 
28

--------------------------------------------------------------------------------

 
 
  (viii) All information returns and other written statements and materials
provided by the Company or the Funds (or any of their respective agents or
Affiliates) to the Preferred Shareholders and Noteholders of each Fund, to the
extent relating to Tax matters (including without limitation the Tax character
of income of such Fund (e.g., capital gains versus ordinary income)), were
correct and complete in all material respects and in compliance with (and
otherwise consistent with) such Fund’s Indenture and other Constituent Documents
in all material respects. Neither The Company nor any of its Affiliates has
filed any Tax Return, or otherwise taken any position, that is inconsistent with
such information returns and other written statements and materials (including
without limitation the Tax character of income of the Funds as reported in such
information returns);


  (ix) Each Fund is, and has at all times during its existence been, treated as
a disregarded entity for U.S. federal, state and local Tax purposes;


  (x) No Fund has engaged in any transaction that is a “reportable transaction”
under Section 6011 of the Code and the Treasury Regulations promulgated
thereunder;


  (xi) All Taxes required to be withheld, collected or deposited by each Fund
have been timely withheld, collected or deposited as the case may be, and, to
the extent required, have been paid to the relevant Tax Authority; and


  (xii) No portion of the underlying assets of any Fund constitutes the assets
of any (i) employee benefit plan that is subject to Title I of ERISA, (ii) any
plan, individual retirement account or other arrangement that is subject to
Section 4975 of the Code or any other laws or regulations that are similar to
the fiduciary responsibility or prohibited transaction provisions of Title I of
ERISA or Section 4975 of the Code or (iii) any entity whose underlying assets
are considered to include “plan assets” of any of the foregoing plans, accounts
or arrangements pursuant to 29 C.F.R. Section 2510.3-101 (as modified by Section
3(42) of ERISA), or otherwise.


(p) (i) No consent (negative or affirmative), approval of, or confirmation by,
any Fund, Noteholder, Subordinated Noteholder, Preferred Shareholder, rating
agency or any other Person, in each case under the CLO Agreements, will be
required in connection with the transactions contemplated hereby, (ii) no “key
person” or similar event will occur as a result of the transactions contemplated
hereby, and (iii) immediately following the Closing, without any further action
on the part of the Company, any Affiliate of the Company or Saratoga, the GSCIC
Collateral Management Agreement and each other CLO Agreement to which the
Company is a party will be in full force and effect in accordance with its
terms.


Section 5.27. No Additional Representations. Except for the representations and
warranties made by the Company in this Article 5 or in any certificate delivered
pursuant to this Agreement, neither the Company nor any other Person makes any
express or implied representation or warranty with respect to the Company or its
business, operations, assets, liabilities, conditions (financial or otherwise)
or prospects, and the Company hereby disclaims
 
 
 
29

--------------------------------------------------------------------------------

 
 


any such other representations or warranties. In particular, without limiting
the foregoing disclaimer, neither the Company nor any other Person makes or has
made any representation or warranty to the Investors or any of their respective
Affiliates or Representatives with respect to (i) any financial projection,
forecast, estimate or budget relating to the Company or its business or (ii)
except for the representations and warranties made by the Company in this
Article 5 or in any certificate delivered pursuant to this Agreement, any oral
or written information presented to the Investors or any of their respective
Affiliates or Representatives in the course of their due diligence investigation
of the Company, the negotiation of this Agreement or in the course of the
transactions contemplated hereby.




ARTICLE 6
REPRESENTATIONS AND WARRANTIES OF THE INVESTORS


Each Investor, severally and not jointly, represents and warrants to the Company
as to the following matters:


Section 6.01. Corporate Existence; Power and Authority; Enforceability. Each
Investor is duly formed, validly existing and in good standing under the laws of
its jurisdiction of organization and has all corporate or entity powers and all
governmental licenses, authorizations, permits, consents and approvals required
to carry on its business as now conducted. The execution, delivery and
performance by each such Investor of this Agreement and the consummation by such
Investor of the transactions contemplated hereby are within the corporate or
entity powers of such Investor and have been duly authorized by all necessary
corporate or entity action. This Agreement constitutes a valid and binding
agreement of each such Investor, enforceable against such Investor in accordance
with its terms (subject to applicable bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and other laws affecting creditors’ rights
generally and general principles of equity).


Section 6.02. Governmental Authorization. The execution, delivery and
performance by each Investor of this Agreement and the consummation by each
Investor of the transactions contemplated hereby require no action by or in
respect of, or filing with, any Governmental Authority, other than (i) required
filings with the SEC in connection with the Investment and other transactions
contemplated by this Agreement, (ii) compliance with any applicable requirements
of the 1933 Act, the 1934 Act, the Investment Company Act, the Advisers Act and
any other state or federal securities laws, and (iii) other filings with state
regulatory agencies that are necessary or convenient and do not require approval
of the agency in connection therewith.


Section 6.03. Non-contravention. The execution, delivery and performance by each
Investor of this Agreement and the consummation by each Investor of the
transactions contemplated hereby do not and will not (i) contravene, conflict
with, or result in any violation or breach of any provision of the
Organizational Documents of such Investor, (ii) assuming compliance with the
matters referred to in Section 6.02, contravene, conflict with or result in a
material violation or material breach of any provision of any Applicable Law,
(iii) require any consent or other action by any Person under, constitute a
default, or an event that, with or
 
 
 
30

--------------------------------------------------------------------------------

 
 


without notice or lapse of time or both, would constitute a default, under, or
cause or permit the termination, cancellation, acceleration or other change of
any right or obligation or the loss of any benefit to which such Investor or any
of its Subsidiaries is entitled under any provision of any Contract, agreement
or other instrument binding upon such Investor or any of its Subsidiaries or any
license, franchise, permit, certificate, approval or other similar authorization
affecting, or relating in any way to, the assets or business of such Investor
and its Subsidiaries or (iv) result in the creation or imposition of any Lien on
any asset of such Investor or any of its Subsidiaries, with only such
exceptions, in the case of each of clauses (iii) and (iv), as would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.


Section 6.04. Compliance with Laws and Court Orders. Each Investor is in
compliance with, and to its knowledge is not under investigation with respect to
and has not been threatened to be charged with or given notice of any violation
of, any Applicable Law, except for violations that would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
There is no judgment, decree, injunction, rule or order of any arbitrator or
Governmental Authority outstanding against any Investor that has had or would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect or that in any manner seeks to prevent, enjoin, alter or
materially delay the Investment or any of the other transactions contemplated
hereby. Each such Investor has no knowledge as of the date hereof of any
investigations or charges that has had or would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect or that in any
manner seeks to prevent, enjoin, alter or materially delay the Investment or any
of the other transactions contemplated hereby.


Section 6.05. Financing. (a) Each Investor has, or will have prior to Closing,
sufficient cash, available lines of credit or other sources of immediately
available funds to enable it to make its respective payment of the purchase
price of the Investment and any other amounts expressly required to be paid by
such Investor hereunder.


(b) Saratoga has received a Commitment Letter from an Affiliate of Saratoga,
dated as of April 14, 2010 and attached hereto as Exhibit H (the “Saratoga
Commitment Letter”), pursuant to which the Affiliate of Saratoga has agreed,
subject to the satisfaction of the conditions to Closing set forth herein
(including the satisfaction of the conditions to the obligation of the
Replacement Lender to fund amounts under the Replacement Facility), that in the
event that the Investors shall not have satisfied the obligation to purchase the
Shares as contemplated by this Agreement (unless the obligation to acquire the
Shares has been assumed and satisfied by the Persons listed on Schedule I), the
Affiliate of Saratoga shall loan to Saratoga an amount in cash equal to
$12,800,000 in order to allow the Investors to purchase the Shares and, when
added to funds available to CLO Partners as indicated in Section 6.05(a), to
consummate the transactions contemplated by this Agreement.


Section 6.06. Litigation. As of the date hereof, there is no action, suit,
investigation or proceeding pending against, or, to its knowledge, threatened
against or affecting, any Investor, any present or former officer, director or
employee of such Investor or any other Person for whom such Investor may be
liable or any of their respective properties before (or, in the case of
threatened actions, suits, investigations or proceedings, would be before) or by
any
 
 
 
31

--------------------------------------------------------------------------------

 
 


Governmental Authority or arbitrator that, if determined or resolved adversely
in accordance with the plaintiff’s demands, would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.


Section 6.07. Purchase for Own Account. The Shares will be acquired by each
Investor for its own account, not as a nominee or agent, and not with a view to
or in connection with the public sale or public distribution of any part thereof
(except for the Transfer of Shares at Closing to the Permitted Transferees as
set forth on Schedule I hereto and as contemplated by this Agreement), without
prejudice, however, to such Investor’s right at all times to sell or otherwise
dispose of all or any part of the Shares pursuant to an effective registration
statement under the 1933 Act and applicable state securities laws, or under an
exemption from such registration available under the 1933 Act and other
applicable state securities laws. Each Investor is not acting as an agent,
representative, intermediary, nominee, derivative counterparty or in a similar
capacity for any other Person, nominee account or beneficial owner, whether a
natural person or Entity (each such natural person or Entity, an “Underlying
Beneficial Owner”), and no Underlying Beneficial Owner will have a beneficial or
economic interest in the Shares being purchased by such Investor (whether
directly or indirectly, including through any option, swap, forward or any other
hedging or derivative transaction). For purposes of this Agreement, “Entity”
means an any entity, including a fund-of-funds, trust, pension plan or other
entity that is not a natural person.


Section 6.08. Accredited Investor. Each Investor is an “Accredited Investor” as
defined in Rule 501(a) of Regulation D promulgated under the 1933 Act.


Section 6.09. Exempt from Registration; Restricted Securities. Each Investor
understands that the Shares being purchased hereunder are restricted securities
within the meaning of Rule 144 under the 1933 Act; and that the Shares are not
registered and must be held indefinitely unless they are subsequently registered
or an exemption from such registration is available.



Section 6.10. Restrictive Legends. Each Investor understands that each
certificate representing the Shares shall be stamped or otherwise imprinted with
a legend substantially in the following form:


THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE SECURITIES LAWS OF ANY STATES.
THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND
NEITHER THE SECURITIES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD,
TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF EXCEPT AS PERMITTED UNDER THE ACT
AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO AN EFFECTIVE REGISTRATION
OR AN EXEMPTION FROM REGISTRATION WHICH, IN THE OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE COMPANY, IS AVAILABLE.
 
 
 
32

--------------------------------------------------------------------------------

 
 

INVESTORS SHOULD BE AWARE THAT THEY MAY BE REQUIRED TO BEAR THE FINANCIAL RISKS
OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME. THIS SECURITY IS ALSO
SUBJECT TO ADDITIONAL RESTRICTIONS ON TRANSFER AS SET FORTH IN THE STOCK
PURCHASE AGREEMENT DATED AS OF APRIL 14, 2010, COPIES OF WHICH MAY BE OBTAINED
UPON REQUEST FROM GSC INVESTMENT CORP. OR ANY SUCCESSOR THERETO.


Section 6.11. Removal of Restrictive Legend. The legend set forth above shall be
removed by the Company from any certificate evidencing Shares upon delivery to
the Company of an opinion by counsel, reasonably satisfactory to the Company,
that a registration statement under the 1933 Act is at that time in effect with
respect to the legend security or that such security can be freely transferred
in a public sale without such a registration statement being in effect and that
such transfer will not jeopardize the exemption or exemptions from registration
pursuant to which the Company issued the Shares.


Section 6.12. Money Laundering Laws. The operations of each Investor is and have
been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all jurisdictions, the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any governmental agency (collectively, the “Money Laundering Laws”) and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Investors or any of their
respective Affiliates with respect to the Money Laundering Laws is pending or,
to the knowledge of the Investors, threatened.


Section 6.13. Disclosure Documents. The information supplied by the Investors
for inclusion in the Proxy Statement, or any amendment or supplement thereto, to
be sent to the Company stockholders in connection with the Investment and the
other transactions contemplated by this Agreement shall not, on the date the
Proxy Statement, and any amendments thereto, is first mailed to the stockholders
of the Company or at the time of the Company Stockholder Approvals, contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading.


Section 6.14. Investment Adviser and Administrator. (a) Saratoga has the limited
liability company power and authority to execute, deliver and perform the
Replacement Management Agreements.


(b) There is no pending nor, to the best knowledge of Saratoga, threatened
action, suit, proceeding, or investigation before or by any court, arbiter,
governmental, regulatory, self-regulatory or exchange body or agency to which
Saratoga or any of its principals is a party which would reasonably be expected
to result in any material adverse change in the ability of Saratoga or its
principals to perform their obligations under the Replacement Management
Agreements.
 
 
 
33

--------------------------------------------------------------------------------

 
 

(c) Neither Saratoga nor any of its employees or Affiliates has engaged in any
of the activities specified in the Sections 203(e)(1) through 203(e)(8) of the
Advisers Act, and no condition described in any such Section is applicable to
Saratoga or any such employee or Affiliate.


(d) Neither Saratoga nor any respective “affiliated person” (as defined under
the Investment Company Act) thereof is subject to disqualification as an
investment adviser or subject to disqualification to serve in any other capacity
contemplated by the Investment Company Act for any investment company under
Sections 9(a) and 9(b) of the Investment Company Act. There is no proceeding or
investigation pending or, to the best knowledge of Saratoga, threatened that
would reasonably be expected to become the basis for any such disqualification.


(e) Saratoga is an investment adviser that has been registered with the SEC
pursuant to Section 203 of the Advisers Act. Saratoga has delivered to the
Company all information required by Form ADV Part I and Form ADV Part II with
respect to Saratoga as an investment adviser in connection with its registration
pursuant to Section 203 of the Advisers Act, and the information contained
therein does not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in the light of the circumstances under which they were made, not misleading.


(f) The Replacement Lender is not an “affiliated person” (as such term is
defined in Section 2(a)(3) of the Investment Company Act) of Saratoga.


Section 6.15. Finders’ Fees. There is no investment banker, broker, finder or
other intermediary that has been retained by or is authorized to act on behalf
of the Investors who might be entitled to any fee or commission from the Company
or any of its Affiliates upon consummation of the Investment or the other
transactions contemplated by this Agreement.


Section 6.16. No Additional Representations. Except for the representations and
warranties made by each Investor in this Article 6 or in any certificate
delivered pursuant to this Agreement, none of the Investors nor any other Person
makes any express or implied representation or warranty with respect to such
Investor or its business, operations, assets, liabilities, conditions (financial
or otherwise) or prospects, and each such Investor hereby disclaims any such
other representations or warranties.




ARTICLE 7
COVENANTS OF THE COMPANY


Section 7.01. Conduct of the Company. From the date hereof until Closing, the
Company shall conduct its business in the ordinary course in a manner that is
consistent with past practice and use its reasonable best efforts to (i)
preserve intact its present business organization, (ii) maintain in effect all
of its foreign, federal, state and local licenses, permits, consents,
franchises, approvals and authorizations, (iii) keep available the services of
its directors
 
 
 
34

--------------------------------------------------------------------------------

 
 


and officers and (iv) maintain satisfactory relationships with its Lender and
others having material business relationships with it. Without limiting the
generality of the foregoing, except as expressly contemplated by this Agreement,
the Company shall not:


(a)  amend its charter or bylaws (whether by merger, consolidation or
otherwise);


(b) (i) split, combine or reclassify any shares of its stock, (ii) declare, set
aside or pay any dividend or other distribution (whether in cash, stock or
property or any combination thereof) in respect of its stock, except as
necessary to maintain the Company’s qualification for treatment as a regulated
investment company under Subchapter M of the Code and/or to avoid
corporate-level Tax, or (iii) redeem, repurchase or otherwise acquire or offer
to redeem, repurchase, or otherwise acquire any Company Securities;


(c) (i) issue, deliver or sell, or authorize the issuance, delivery or sale of,
any Company Securities or (ii) amend any term of any Company Security (in each
case, whether by merger, consolidation or otherwise);


(d)  incur any material capital expenditures or any obligations or liabilities
in respect thereof;


(e) acquire (by merger, consolidation, acquisition of stock or assets or
otherwise), directly or indirectly, any assets, securities, properties,
interests or businesses, other than in the ordinary course of business of the
Company in a manner that is consistent with past practice;


(f) sell, lease, license or otherwise transfer, or create or incur any Lien on,
any of the Company’s assets, securities, properties, interests or businesses,
other than sales in the ordinary course of business of the Company in a manner
that is consistent with past practice;


(g) other than in connection with actions permitted by Section 7.01(e), make any
loans, advances or capital contributions to, or investments in, any other
Person, other than in the ordinary course of business of the Company in a manner
that is consistent with past practice;


(h) create, incur, assume, suffer to exist or otherwise be liable with respect
to any indebtedness for borrowed money or guarantees thereof, other than under
the Company Securitization Documents and other than in the ordinary course of
business of the Company in a manner that is consistent with past practice;


(i) enter into, modify, amend or terminate any material Contract or waive,
release or assign any rights or claims thereunder, which if so entered into,
modified, amended, terminated, waived, released or assigned would be reasonably
likely to (i) impair the ability of the Company to perform its obligations under
this Agreement in any material respect or (ii) prevent or materially delay the
consummation of the transactions contemplated hereby; or take any other action
intended to or that would reasonably be expected to, individually or in the
aggregate, impede, interfere with, prevent, or materially delay the consummation
of the transactions contemplated by this Agreement;
 
 
 
35

--------------------------------------------------------------------------------

 

 


(j) adopt a plan of complete or partial liquidation or resolutions providing for
a complete or partial liquidation, dissolution, or recapitalization of the
shares of the Company;


(k) change the Company’s methods of accounting, except as required by concurrent
changes in GAAP or in Regulation S-X of the 1934 Act, as agreed to by its
independent public accountants;


(l) settle, or offer or propose to settle, (i) any material litigation,
investigation, arbitration, proceeding or other claim involving or against the
Company, (ii) any stockholder litigation or dispute against the Company or any
of its officers or directors or (iii) any litigation, arbitration, proceeding or
dispute that primarily relates to the transactions contemplated hereby;


(m) take any action that would make any representation or warranty of the
Company hereunder, or omit to take any action necessary to prevent any
representation or warranty of the Company hereunder from being, inaccurate in
any material respect at, or as of any time before, the Closing; or


(n)  agree, resolve or commit to do any of the foregoing.


Section 7.02. Company Stockholder Meeting. The Company shall cause a meeting of
its stockholders (the “Company Stockholder Meeting”) to be duly called and held
as soon as reasonably practicable (but in no event later than 45 days after the
date of the first mailing of the Proxy Statement) for the purpose of considering
and voting on proposals to (i) approve the issuance of Shares to the Investors
pursuant to this Agreement in accordance with the NYSE Rules and the issuance of
Shares to the Investors at a price per share below the then-current net asset
value in accordance with the requirements of Section 23(b) of the Investment
Company Act, and (ii) approve the Replacement Advisory Agreement in accordance
with Section 15 of the Investment Company Act (the proposals referenced above,
collectively, the “Company Stockholder Proposals”, and the approval thereof by
the Company’s stockholders, collectively referred to as the “Company Stockholder
Approvals”). The Company shall engage a proxy soliciting firm reasonably
acceptable to Saratoga to assist in the solicitation of proxies with respect to
the Company Stockholder Proposals at the Company Stockholder Meeting.


Section 7.03. No Solicitation; Other Offers. (a) General Prohibitions. Subject
to Section 7.03(b), the Company shall not, and shall not authorize or permit any
of its officers, directors, employees, investment bankers, attorneys,
accountants, consultants or other agents or advisors (“Representatives”) to,
directly or indirectly, (i) solicit, initiate or take any action to facilitate
or encourage the submission of any Acquisition Proposal, (ii) enter into or
participate in any discussions or negotiations with, furnish any information
relating to the Company or any of its Subsidiaries or afford access to the
business, properties, assets, books or records of the Company to, otherwise
cooperate in any way with, or knowingly assist, participate in, facilitate or
encourage any effort by any Third Party that is seeking to make, or has made, an
Acquisition Proposal, (iii) withdraw, fail to make, or modify in a manner
adverse to the Investors the Company Board Recommendation (or recommend an
Acquisition Proposal or take any action or make any statement inconsistent with
the Company Board Recommendation) (any of the
 
 
 
36

--------------------------------------------------------------------------------

 
 

foregoing in this clause (iii), an “Adverse Recommendation Change”), (iv) grant
any waiver or release under, or fail to enforce the terms of, any
confidentiality, standstill or similar agreements or arrangements with respect
to any class of equity securities or assets of the Company, or (v) enter into
any agreement in principle, letter of intent, term sheet, merger agreement,
acquisition agreement, option agreement or other similar instrument relating to
an Acquisition Proposal.


(b) Exceptions. Notwithstanding Section 7.03(a), but subject at all times to
satisfaction of the conditions in Section 7.03(c), at any time prior to receipt
of the Company Stockholder Approvals:


(i) the Company, directly or indirectly through advisors, agents or other
intermediaries, may (A) engage in negotiations or discussions with any Third
Party and its Representatives or financing sources that, subject to the
Company’s compliance with Section 7.03(a), has made after the date of this
Agreement a bona fide, written Acquisition Proposal that the Board reasonably
believes will lead to a Superior Proposal and (B) furnish to such Third Party or
its Representatives or financing sources non-public information relating to the
Company pursuant to a confidentiality agreement (a copy of which shall be
provided for informational purposes only to Saratoga) with such Third Party with
terms no less favorable to the Company than those contained in the
Confidentiality Agreement; provided that all such information (to the extent
that such information has not been previously provided or made available to
Saratoga) is provided or made available to Saratoga, as the case may be, prior
to or substantially concurrently with the time it is provided or made available
to such Third Party) and (C) take any nonappealable, final action that any court
of competent jurisdiction orders the Company to take; and


(ii)  the Board may make an Adverse Recommendation Change;


in each case referred to in the foregoing clauses (i) and (ii) only if (A) such
Acquisition Proposal was not solicited in violation of Section 7.03(a), (B) the
Acquisition Proposal was from a Third Party that is financially and legally
qualified to make such proposal, (C) such Acquisition Proposal was not made by
the Third Party in violation of any confidentiality, standstill or similar
agreement or arrangement between the Company and such Third Party (or their
respective Representatives and Affiliates) or to which, to the best knowledge of
the Company (based on a written certification from such Third Party), such Third
Party is a party or is otherwise bound, (D) the Board determines in good faith,
after consultation with outside legal counsel, that the failure to take such
action would be inconsistent with the duties of the Board under Maryland Law,
and (E) simultaneous with the delivery of such Acquisition Proposal intended by
such Third Party to be binding on such Third Party and to constitute a Superior
Proposal, and the Board is prepared to recognize such Acquisition Proposal as a
Superior Proposal, the Third Party deposits with the Company a cash deposit in
an amount equal to the Termination Fee.


In addition, nothing contained herein shall prevent the Board from complying
with Rule 14e-2(a) under the 1934 Act with regard to an Acquisition Proposal so
long as any action taken or statement made to so comply is consistent with this
Section 7.03; provided that any such
 
 
 
37

--------------------------------------------------------------------------------

 
 


action taken or statement made that relates to an Acquisition Proposal shall be
deemed to be an Adverse Recommendation Change unless the Board reaffirms the
Company Board Recommendation in such statement or in connection with such
action.


(c) Required Notices. The Board shall not take any of the actions referred to
in Section 7.03(b)(i) unless the Company shall have delivered to Saratoga a
prior written notice advising Saratoga that it intends to take such action and
the Company shall notify Saratoga promptly (but in no event later than 48 hours)
after receipt by the Company (or any of its Representatives) of any Acquisition
Proposal, and the Company shall not take any action referred to in Section
7.03(b)(ii) unless the Acquisition Proposal was made in accordance with Section
7.03(b), the Company has not breached in any material respect any provision of
this Agreement, and Investors have received from the Company a notice (a “Change
of Recommendation Notice”) at least 5 Business Days prior to such proposed
Adverse Recommendation Change, which notice shall (i) expressly state that the
Company has received an Acquisition Proposal which the Board has determined is a
Superior Proposal and that the Company intends to effect an Adverse
Recommendation Chance and the manner in which it intends to do so, and (ii)
includes a copy and summary of the material terms of such Acquisition Proposal;
provided that any material amendment to the terms of such Acquisition Proposal
shall require a Change of Recommendation Notice at least 3 Business Days prior
to a new Adverse Recommendation Change. During any such notice period, the
Company and its advisors shall negotiate in good faith with Investors to make
adjustments to the terms and conditions of this Agreement such that the
Acquisition Proposal in question would no longer constitute a Superior Proposal.


(d) Obligation to Terminate Existing Discussions. The Company shall, and shall
cause its Subsidiary and their respective Representatives to, cease immediately
and cause to be terminated any and all existing activities, discussions or
negotiations, if any, with any Third Party and its Representatives and its
financing sources conducted prior to the date hereof with respect to any
Acquisition Proposal and shall take all actions as may be reasonably necessary
to enforce the terms of any existing confidentiality, standstill or similar
arrangement with any Third Party.


Section 7.04. Tax Matters. (a) From the date hereof until the Closing, the
Company shall not, without the prior written consent of Saratoga: (i) make or
change any material Tax election, (ii) change any annual tax accounting period,
(iii) adopt or change any method of tax accounting or (iv) take or omit to take
any other action, other than in the ordinary course of business, if any such
action or omission would have the effect of increasing the taxable income or
reducing any Tax asset of the Company.


(b) From the date hereof until the Closing, the Company shall not, without the
prior written consent of Saratoga: (i) file any material amended Tax Return or
claim for any material Tax refund, (ii) enter into any material closing
agreement, (iii) settle any material Tax liability, (iv) surrender or compromise
any material Tax claim, audit or assessment, (v) surrender or compromise any
right to claim a material Tax refund, offset or other reduction in Tax
liability, or
 
 
 
38

--------------------------------------------------------------------------------

 

 


(vi) consent to any extension or waiver of the limitations period applicable to
any Tax claim or assessment.


(c) The Company shall establish or cause to be established in accordance with
GAAP on or before the Closing an adequate accrual for all material Taxes due
with respect to any period or portion thereof ending prior to or as of the
Closing.


(d) The Company shall prepare and duly and timely file all Tax Returns of the
Company that are required to be filed on or before the Closing with any Taxing
Authority, subject to any extension permitted by Applicable Law; provided that,
the Company notifies Saratoga that it is availing itself of any such extension,
and provided, further, that any such extension does not adversely affect the
Company’s regulated investment company status. All such Tax Returns shall be
prepared on a basis consistent with the most recent Tax Returns of the Company
unless the Company determines that there is no reasonable basis for such
position, and shall be true, correct and complete in all material respects. The
Company shall provide Saratoga with a copy of such Tax Return within a
reasonable period of time.


Section 7.05. Stock Split and Ticker Symbol Change. (a) Immediately following
the Closing, the Board shall amend the Company’s charter, if necessary and
without action of the Company’s stockholders, or take such other required action
to effect a reverse stock split that results in a combination of shares of
Common Stock at a ratio of 10 shares of Common Stock into one share of Common
Stock.


(b) As soon as reasonably practicable following the Closing, and subject to
obtaining the requisite approval of the NYSE, the Company shall change the stock
or ticker symbol for its Common Stock from “GNV” to a stock or ticker symbol
that is reasonably acceptable to Saratoga.




ARTICLE 8
COVENANTS OF THE INVESTORS


Section 8.01. Voting of Shares. Each Investor agrees that it shall vote all
shares of Common Stock, if any, beneficially owned by it or any of its
Subsidiaries in favor of the Company Stockholder Proposals at the Company
Stockholder Meeting.


Section 8.02. Amendment of Saratoga Commitment Letter. Saratoga shall not,
without the written consent of the Company, amend or modify the terms of the
Saratoga Commitment Letter in a manner detrimental, in the reasonable opinion of
the Company, to the consummation of the transactions contemplated by this
Agreement or, except as provided in the Saratoga Commitment Letter, otherwise
release the Affiliate of Saratoga from any of its obligations under the Saratoga
Commitment Letter.


Section 8.03. Transfer of Shares to Permitted Transferees. (a) Prior to or at
the Closing, the Investors shall cause each Permitted Transferee set forth on
Schedule I hereto, or such other
 
 
 
39

--------------------------------------------------------------------------------

 

 


Person as described in Section 8.03(b)(ii) below, to agree in writing to be
bound the terms of this Agreement by executing a Joinder Agreement in
substantially the form attached hereto as Exhibit G and shall deliver a copy of
each such Joinder Agreement to the Company prior to or at the Closing.


(b) Simultaneously with the Closing, the Investors will Transfer, or cause to be
Transferred, the Shares to (i) the Persons set forth on Schedule I hereto and in
the amounts indicated therein or (ii) any other Person with respect to which the
Board shall have adopted a resolution (which shall have been unanimously
approved by the independent directors of the Board) stating that the Board has
no objection if a Transfer of Shares is made to such Person; provided that the
Investors shall provide the Board with reasonable advance notice (in no
event shall such notice be received by the Board less than 10 Business Days
prior to Closing) of an intention to Transfer any Shares to a Person other than
those Permitted Transferees set forth on Schedule I hereto.




ARTICLE 9
COVENANTS OF THE INVESTORS AND THE COMPANY


The parties hereto agree that:


Section 9.01. Reasonable Best Efforts. (a) Subject to the terms and conditions
of this Agreement, the Company and each Investor shall use their reasonable best
efforts to take, or cause to be taken, all actions and to do, or cause to be
done, all things necessary, proper or advisable hereunder and under Applicable
Law to consummate the transactions contemplated by this Agreement, including
without limitation (i) preparing and filing as promptly as practicable with any
Governmental Authority or other third party all documentation to effect all
necessary filings, notices, petitions, statements, registrations, submissions of
information, applications and other documents and (ii) obtaining and maintaining
all approvals, consents, registrations, permits, authorizations and other
confirmations required to be obtained from any Governmental Authority or other
third party that are necessary, proper or advisable to consummate the
transactions contemplated by this Agreement; provided that the parties hereto
understand and agree that the reasonable best efforts of any party hereto shall
not be deemed to include entering into any settlement, undertaking, consent
decree, stipulation or agreement with any Governmental Authority in connection
with the transactions contemplated hereby.


(b) Subject to the terms and conditions of this Agreement, the Company and the
Investors shall use their reasonable best efforts to take, or cause to be taken,
all actions and to do, or cause to be done, all things necessary, proper or
advisable to consummate the transactions contemplated by the Replacement
Facility.


Section 9.02. Proxy Statement. (a) As promptly as practicable and in no event
later than 30 days after the date hereof, the Company shall file a preliminary
proxy statement on Schedule 14A with the SEC (the “Preliminary Proxy Statement”)
and, subsequent to receiving clearance from the SEC, a definitive proxy
statement on Schedule 14A (the “Definitive Proxy
 
 
 
40

--------------------------------------------------------------------------------

 

 


Statement”). Subject to Section 7.03, the Proxy Statement shall include the
Company Board Recommendation in favor of each of the Company Stockholder
Proposals. The Company shall use its reasonable best efforts to cause the
Definitive Proxy Statement to be mailed to its stockholders as promptly as
practicable after the SEC clears any and all outstanding comments to the Proxy
Statement. The Company shall promptly provide copies, consult with Saratoga and
prepare written responses with respect to any written comments received from the
SEC with respect to the Proxy Statement and shall notify Investor of any oral
comments received from the SEC. The Company shall use its reasonable best
efforts to ensure that the Proxy Statement complies in all material respects
with the rules and regulations promulgated by the SEC under the 1934 Act
(including Section 14 thereof), and the Proxy Statement will be complete in all
material respects and will not contain (at the time such materials or
information are distributed, filed or provided, as the case may be and at the
time of the applicable shareholder vote or action, including any supplement
thereto) any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading or necessary to correct
any statement or any earlier communication with respect to the solicitation of a
proxy for the same meeting or subject matter which has become false or
misleading.


(b) Saratoga (acting on behalf of, and with respect to, the Investors) shall use
its reasonable best efforts to ensure that the information it supplies to the
Company for inclusion in the Proxy Statement will be complete in all material
respects and will not contain (at the time such materials or information are
distributed, filed or provided, as the case may be and at the time of the
applicable stockholder vote or action, including any supplement thereto) any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading or necessary to correct any statement
or any earlier communication with respect to the solicitation of a proxy for the
same meeting or subject matter which has become false or misleading.


(c) The Company will advise Saratoga promptly after it receives notice thereof
of the time when the Proxy Statement has been cleared by the SEC or any request
by the SEC for amendment of the Proxy Statement or comments thereon and
responses thereto or requests by the SEC for additional information. No
amendment to the Proxy Statement shall be filed without the approval of
Saratoga, which approval shall not be unreasonably withheld or delayed. If, at
any time prior to the Closing, any information relating to the Company, or any
of its respective Affiliates, officers or directors should be discovered by the
Company or Saratoga that should be set forth in an amendment to the Proxy
Statement so that such documents would not include any misstatement of a
material fact or omit to state any material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading, the party hereto that discovers such information shall promptly
notify the other parties hereto and an appropriate amendment describing such
information shall be promptly filed with the SEC and, to the extent required by
law, disseminated to the stockholders of the Company.


Section 9.03. Public Announcements. Saratoga (acting on behalf of the Investors)
and the Company shall consult with each other before issuing any press release,
having any
 
 
 
41

--------------------------------------------------------------------------------

 

 


communication with the press (whether or not for attribution), making any other
public statement or scheduling any press conference or conference call with
investors or analysts with respect to this Agreement or the transactions
contemplated hereby and, except in respect of any public statement or press
release as may be required by Applicable Law or any listing agreement with or
rule of any national securities exchange or association, shall not issue any
such press release or make any such other public statement or schedule any such
press conference or conference call without the consent of the other party.


Section 9.04. Access to Information. From the date hereof until the Closing and
subject to Applicable Law and the Confidentiality Agreement, the Company and
Saratoga shall (i) give to the other party, its counsel, financial advisors,
auditors and other authorized representatives reasonable access to the offices,
properties, books and records of such party, (ii) furnish to the other party,
its counsel, financial advisors, auditors and other authorized representatives
such financial and operating data and other information as such Persons may
reasonably request and (iii) instruct its employees, counsel, financial
advisors, auditors and other authorized representatives to cooperate with the
other party in its investigation. Any investigation pursuant to this Section
9.04 shall be conducted in such manner as not to interfere unreasonably with the
conduct of the business of the other party. No information or knowledge obtained
in any investigation pursuant to this Section 9.04 shall be deemed to modify any
representation or warranty made by any party hereunder.


Section 9.05. Notices of Certain Events. Each of the Company and Saratoga
(acting on behalf of the Investors) shall promptly notify the other of:


(a)  any notice or other communication from any Person alleging that the consent
of such Person is or may be required in connection with the transactions
contemplated by this Agreement;


(b)  any discussions/negotiations with, or communications received from or
provided to, the Lender;


(c)  any notice or other communication from any Governmental Authority in
connection with the transactions contemplated by this Agreement;


(d)  any actions, suits, claims, investigations or proceedings commenced or, to
its knowledge, threatened against, relating to or involving or otherwise
affecting the Company and its Subsidiary or any Investor and any of their
respective Subsidiaries, as the case may be, that, if pending on the date of
this Agreement, would have been required to have been disclosed pursuant to any
Section of this Agreement or that relate to the consummation of the transactions
contemplated by this Agreement;


(e)  any inaccuracy of any representation or warranty contained in this
Agreement at any time during the term hereof that could reasonably be expected
to cause the conditions set forth in Article 10 not to be satisfied; and
 
 
 
42

--------------------------------------------------------------------------------

 
 
 


(f) any failure of that party to comply with or satisfy any covenant, condition
or agreement to be complied with or satisfied by it hereunder;


provided that the delivery of any notice pursuant to this Section 9.05 shall not
limit or otherwise affect the remedies available hereunder to the party
receiving such notice.


Section 9.06. Director and Officer Liability. (a) For six years after the
Closing, the Company shall, and Saratoga shall not take any action, including
any action with respect to the voting of its shares, that will prevent or
otherwise impair the Company’s ability to do so, indemnify and hold harmless the
present and former officers and directors of the Company or a member of the
Company’s investment committee or disclosure committee (each, an “Indemnified
Person”) in respect of acts or omissions occurring at or prior to the Closing to
the fullest extent permitted by Maryland Law or any other Applicable Law or
provided under the Company’s charter and bylaws in effect on the date hereof;
provided that such indemnification shall be subject to any mandatory limitation
imposed from time to time under Applicable Law.


(b) For six years after the Closing, Saratoga shall not take any action,
including any action with respect to the voting of its shares, that would
prevent the Company from maintaining in effect, or would otherwise materially
modify, change or alter, the provisions in the Company’s charter and bylaws (or
in such documents of any successor to the business of the Company) regarding
elimination of liability of directors, indemnification of officers, directors
and employees and advancement of expenses that are no less advantageous to the
intended beneficiaries than the corresponding provisions in existence on the
date of this Agreement.


(c) For six years after the Closing, Saratoga shall not take any action,
including any action with respect to the voting of its shares and the abstention
from voting on such matters by the Saratoga Directors (except as otherwise
required by applicable statutory or fiduciary duties under Maryland Law), that
would (i) prevent the Company from maintaining in effect, or (ii) otherwise
materially modify, change or alter the terms, conditions, retentions and limits
of liability in manner that is less favorable than as currently provided in the
Company’s existing policies as of the date hereof, the provisions in the
Company’s existing directors’ and officers’ insurance policies at coverage
levels equal to or greater than $20 million in the aggregate.


(d) These rights shall survive consummation of the Investment and the other
transactions contemplated hereby and are intended to benefit, and shall be
enforceable by, each Indemnified Person.


Section 9.07. Confidentiality. Prior to the Closing and after any termination of
this Agreement, each Investor and the Company shall hold, and shall use its best
efforts to cause its officers, directors, employees, accountants, counsel,
consultants, advisors and agents to hold, in confidence, unless compelled to
disclose by Applicable Law, all confidential documents and information
concerning the other party furnished to it or its Affiliates in connection with
the transactions contemplated by this Agreement, except to the extent that such
information can be shown to have been (a) previously known on a nonconfidential
basis by such party, (b) in the public domain through no fault of such party or
(c) later lawfully acquired by such party from
 
 
 
43

--------------------------------------------------------------------------------

 
 


sources other than the other party; provided that each Investor and the Company
may disclose such information to its officers, directors, employees,
accountants, counsel, consultants, advisors and agents in connection with the
transactions contemplated by this Agreement so long as such party informs such
Persons of the confidential nature of such information and directs them to treat
it confidentially. Each Investor and the Company shall satisfy its obligation to
hold any such information in confidence if it exercises the same care with
respect to such information as it would take to preserve the confidentiality of
its own similar information. If this Agreement is terminated, each Investor and
the Company shall, and shall use its best efforts to cause its officers,
directors, employees, accountants, counsel, consultants, advisors and agents to,
destroy or deliver to the other party, upon request, all documents and other
materials, and all copies thereof, that it or its Affiliates obtained, or that
were obtained on their behalf, from the other party in connection with this
Agreement and that are subject to such confidence; provided, however, that each
of Saratoga and the Company (i) may retain one set of such
confidential information to the extent required by law or their respective
document retention policies and (ii) are not required to destroy any computer
records or files containing such confidential information that have been created
pursuant to automatic archiving and back-up procedures and that cannot be
reasonably deleted. Any confidential information so retained by Saratoga or the
Company pursuant to the foregoing sentence shall continue to be held in strict
confidence in accordance with the terms and conditions of this Agreement.


Section 9.08. Takeover Statutes. If any Takeover Statute shall become applicable
to the Investment or the other transactions contemplated hereby, each of the
Company and Saratoga and the respective members of their boards of directors
shall, to the extent permitted by Applicable Law, use reasonable best efforts to
grant such approvals and take such actions as are necessary so that the
transactions contemplated by this Agreement may be consummated as promptly as
practicable on the terms contemplated herein and otherwise act to eliminate or
minimize the effects of such Takeover Statute on the transactions contemplated
hereby.




ARTICLE 10
CONDITIONS TO THE OBLIGATIONS OF THE PARTIES


Section 10.01. Conditions to the Obligations of Each Party. The obligations of
the Company and the Investors to consummate the Investment and the other
transactions contemplated hereby are subject to the satisfaction of the
following conditions:


(a) the Company Stockholder Approvals shall have been obtained in accordance
with the Investment Advisers Act, the Investment Company Act, the NYSE Rules
and, if required by Maryland Law, Maryland Law;


(b) no Applicable Law shall prohibit the consummation of the Investment and the
other transactions contemplated hereby;


(c) (i) there shall not have been instituted or pending any action or proceeding
by any Governmental Authority challenging or seeking to make illegal, to delay
materially or otherwise


 
 
44

--------------------------------------------------------------------------------

 
 




directly or indirectly to restrain or prohibit the consummation of the
Investment, seeking to obtain material damages or otherwise directly or
indirectly relating to the transactions in connection with the Investment or the
other transactions contemplated by this Agreement, and (ii) there shall not have
been any action taken, or any Applicable Law enacted, enforced, promulgated,
issued or deemed applicable to the Investment, by any Governmental Authority,
that, in the reasonable judgment of Saratoga and the Company, is likely,
directly or indirectly, to result in any of the consequences referred to in
clause (i) above;


(d) the Company or a Subsidiary of the Company shall have entered into the
Replacement Facility with the Replacement Lender, effective as of the Closing,
all conditions to borrowing under the Replacement Facility shall have been
satisfied, and the Company or a Subsidiary of the Company shall have the right,
at or immediately following the Closing, to immediately draw down under the
Replacement Facility an amount of cash at least equal to (i) the remaining
portion of the Loan Repayment after applying the aggregate proceeds received in
connection with the Investment, plus (ii) all fees and expenses accrued or
payable by the Company as of the Closing or immediately thereafter with respect
to the transactions contemplated by this Agreement and the Replacement Facility
(in accordance with the terms set forth in such document), and all commercially
reasonable steps required to make the Loan Repayment shall have been taken; and


(e) all actions by or in respect of, or filings with, any Governmental
Authority, required to permit the consummation of the Investment and the other
transactions contemplated hereby, shall have been taken, made or obtained.


Section 10.02. Conditions to the Obligations of the Investors. The obligations
of the Investors to consummate the Investment and the other transactions
contemplated hereby are subject to the satisfaction of the following further
conditions:


(a) (i) the Company shall have performed in all material respects all of its
obligations hereunder required to be performed by it at or prior to the Closing,
(ii) (A) the representations and warranties contained in Section 5.02(a),
5.02(b), 5.10(a), 5.10(b), 5.16(f) and 5.26(p) shall be true and correct in all
respects as of the date hereof and as of the Closing as if made at and as of
such time; (B) the representations and warranties of the Company contained in
Section 5.01, 5.05, 5.06, 5.20, 5.21 and 5.25 (disregarding all materiality and
Material Adverse Effect qualifications contained therein) shall be true and
correct in all material respects as of the date hereof and at and as of the
Closing as if made at and as of such time (other than such representations and
warranties that by their terms address matters only as of another specified
time, which shall be true in all material respects only as of such time); and
(C) the other representations and warranties of the Company contained in this
Agreement or in any certificate or other writing delivered by the Company
pursuant hereto (disregarding all materiality and Material Adverse Effect
qualifications contained therein) shall be true as of the date hereof and at and
as of the Closing as if made at and as of such time (other than representations
and warranties that by their terms address matters only as of another specified
time, which shall be true only as of such time), with, in the case of this
clause (C) only, only such exceptions as have not had and would not reasonably
be expected to have, individually or in the aggregate, a
 
 
 
45

--------------------------------------------------------------------------------

 
 


Material Adverse Effect; and (iii) Saratoga shall have received a certificate
signed by an executive officer of the Company to the foregoing effect;


(b) the Lender shall have delivered a payoff letter in a form reasonably
satisfactory to the Company pursuant to which the Lender shall have agreed to
terminate the Company Securitization Documents and release any and all Liens on
the assets pledged under the Company Securitization Documents promptly following
receipt of the amounts set forth in such payoff letter;


(c) the Company shall have received the written resignations of Robert F.
Cummings, Jr. and Richard M. Hayden, to be effective as of the date of Closing,
as members of the Board;


(d) the Board shall have approved the election of, effective as of the date of
Closing, the Saratoga Directors as members of the Board;


(e) the Company shall have entered into the Replacement Management Agreements,
effective as of the date of Closing;


(f) the Company shall have entered into the License Agreement, effective as of
the date of Closing;


(g) the Company shall have entered into the Registration Rights Agreement,
effective as of the date of Closing;


(h) the Company shall have approved and prepared an amendment to its charter
with the SDAT changing its name from “GSC Investment Corp.” to “Saratoga
Investment Corp.” or a derivation thereof that is acceptable to Saratoga, and
shall have taken all actions (including those specified in paragraph 3 of the
Termination and Release Agreement) to effect the name change of the Company’s
Subsidiary and its Affiliates (including, without limitation, GSC Partners CDO
GP III, L.P., GSC Investment Corp. CLO 2007, Ltd. and GSC Investment Corp. CLO
2007, Inc.), in each case to be filed or to become effective, as applicable,
immediately following the Closing; and


(i) the Company’s BDC Election shall be in full force in effect, the Company
shall not have filed with the SEC any notice of withdrawal of the BDC Election,
and no order of suspension or revocation of such election shall have been issued
or, to the Company’s knowledge, proceedings therefor been initiated or
threatened by the SEC.


Section 10.03. Conditions to the Obligations of the Company. The obligations of
the Company to consummate the Investment and the other transactions contemplated
hereby are subject to the satisfaction of the following further condition:


(a) (i) The Investors shall have performed in all material respects all of their
respective obligations hereunder required to be performed by it at or prior to
the Closing, (ii) (A) the representations and warranties of the Investors
contained in Sections 6.01, 6.07 and 6.08 (disregarding all materiality and
Material Adverse Effect qualifications contained therein) shall
 
 
 
46

--------------------------------------------------------------------------------

 
 


be true in all material respects as of the date hereof and at and as of the
Closing as if made at and as of such time (other than such representations and
warranties that by their terms address matters only as of another specified
time, which shall be true in all material respects only as of such time) and (B)
the other representations and warranties of the Investors contained in this
Agreement or in any certificate or other writing delivered by the Investors
pursuant hereto (disregarding all materiality and Material Adverse Effect
qualifications contained therein) shall be true as of the date hereof and at and
as of the Closing as if made at and as of such time (other than representations
and warranties that by their terms address matters only as of another specified
time, which shall be true only as of such time), with, in the case of this
clause (B) only, only such exceptions as have not had and would not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect; and (iii) the Company shall have received a certificate signed by an
executive officer of Saratoga to the foregoing effect;


(b) The Investors shall have obtained executed Joinder Agreements substantially
in the form attached hereto as Exhibit G from each of the Permitted Transferees
set forth on Schedule I hereto, each of which to be effective as of the Closing,
and the Investors shall have delivered a copy of each such Joinder Agreement to
the Company prior to or at the Closing; and


(c) Saratoga shall be in compliance in all material respects with its
obligations under the Advisers Act as of the date of Closing.




ARTICLE 11
TERMINATION


Section 11.01. Termination. This Agreement may be terminated and the Investment
may be abandoned at any time prior to the Closing (notwithstanding any approval
of the Investment and the other transactions contemplated hereby by the
stockholders of the Company):


(a)  by mutual written agreement of the Company and Saratoga (acting on behalf
of the Investors);


(b)  by either the Company or Saratoga (acting on behalf of the Investors), if:


(i) the Investment has not been consummated on or before September 30, 2010 (the
“End Date”); provided that the right to terminate this Agreement pursuant to
this Section 11.01(b)(i) shall not be available to any party whose breach of any
provision of this Agreement results in the failure of the Investment to be
consummated by such time; provided, further, that in the event the Company
desires to terminate this Agreement pursuant to this Section 11.01(b)(i) and
Saratoga (acting on behalf of the Investors) desires to terminate this Agreement
pursuant to Section 11.01(c)(iv), then the termination right of Saratoga under
Section 11.01(c)(iv) shall prevail; or


(ii) there shall be any Applicable Law that (1) makes consummation of the
transactions contemplated by this Agreement illegal or otherwise prohibited or
(2)
 
 
 
47

--------------------------------------------------------------------------------

 

 


enjoins the Company or Saratoga from consummating the transactions contemplated
by this Agreement and such injunction shall have become final and nonappealable;
or


(iii) at the Company Stockholder Meeting (including any adjournment or
postponement thereof), the Company Stockholder Approvals shall not have been
obtained; or


(c)  by Saratoga (acting on behalf of the Investors), if:


(i) an Adverse Recommendation Change shall have occurred, or at any time after
receipt or public announcement of an Acquisition Proposal, the Board shall have
failed to reaffirm the Company Board Recommendation as promptly as practicable
(but in any event within 5 Business Days) after receipt of any written request
to do so from Saratoga;


(ii) a breach of any representation or warranty or failure to perform any
covenant or agreement on the part of the Company set forth in this Agreement
shall have occurred that would cause the condition set forth in Section 10.02(a)
not to be satisfied, and such condition is incapable of being satisfied by the
End Date; or


(iii) there shall have been a material breach by the Company or its
Representatives of Section 7.02 or Section 7.03; or


(iv) the Company Stockholder Meeting (including any adjournment or postponement
thereof) has not been held prior to the End Date; provided, however, that
Saratoga must not be in material breach of this Agreement on the date of such
termination and must, if requested by the Company, extend the End Date for a
period of 30 calendar days to permit the Company to hold the Company Stockholder
Meeting; or


(d)  by the Company, if:


(i) prior to the Company Stockholder Meeting, the Board shall have made an
Adverse Recommendation Change in compliance with the terms of this Agreement;
provided, however, that such termination will not take effect until the Company
has paid Saratoga the full amount of the Termination Fee as set forth in Section
11.03(a); or


(ii) a breach of any representation or warranty or failure to perform any
covenant or agreement on the part of any Investor set forth in this Agreement
shall have occurred that would cause the condition set forth in Section 10.03(a)
not to be satisfied, and such condition is incapable of being satisfied by the
End Date.


The party desiring to terminate this Agreement pursuant to this Section 11.01
(other than pursuant to Section 11.01(a)) shall give notice of such termination
to the other party.


Section 11.02. Effect of Termination. If this Agreement is terminated pursuant
to Section 11.01, except as otherwise specifically provided elsewhere in this
Agreement (including
 
 
 
48

--------------------------------------------------------------------------------

 
 


without limitation Section 11.03), this Agreement shall become void and of no
effect without liability of any party (or any stockholder, director, officer,
employee, agent, consultant or representative of such party) to the other party
hereto; provided that, if such termination shall result from the intentional (i)
failure of either party to fulfill a condition to the performance of the
obligations of the other party or (ii) failure of either party to perform a
covenant hereof, such party shall be fully liable for any and all liabilities
and damages incurred or suffered by the other party as a result of such failure.
The provisions of this Section 11.02, Section 11.03, Section 9.07 and Article 12
shall survive any termination hereof pursuant to Section 11.01.


Section 11.03. Termination Fees and Expense Reimbursement. (a) In the event that
this Agreement is terminated pursuant to Section 11.01(c)(i), Section
11.01(c)(iii) or Section 11.01(d)(i), the Company will pay to Saratoga an amount
in immediately available funds equal to $1,250,000 (the “Termination Fee”) as
liquidated damages.


(b) In the event that this Agreement is terminated (i) by Saratoga pursuant to
Section 11.01(c)(ii) or (ii) by the Company pursuant to Section 11.01(b)(i)
(provided that, in such case, at the time of the Company’s termination (A)
Saratoga was willing to continue engaging in good faith negotiations to
reasonably resolve any unsatisfied conditions or other such remaining issues
impeding the Closing and was willing to agree to a one-time extension of the End
Date (provided that the conditions to Closing not yet satisfied on the End Date
are reasonably capable of being satisfied prior to the End Date, as so extended)
for an additional 30 calendar days expressly for that purpose, (B) Saratoga was
not otherwise in breach of this Agreement, and (C) the Company was unwilling to
agree to such extension), the Company will pay to Saratoga an amount in
immediately available funds equal to the aggregate amount of all documented,
out-of-pocket costs and expenses, including the reasonable fees and expenses of
lawyers and accountants, incurred by Saratoga and/or its Affiliates in
connection with the entering into of this Agreement and the carrying out of any
and all acts contemplated hereunder (up to an amount not to exceed $500,000 in
the aggregate) (the “Expense Reimbursement”).


(c) In the event that this Agreement is terminated pursuant to Section
11.01(b)(iii) or Section 11.01(c)(iv), the Company will pay to Saratoga an
amount in immediately available funds equal to the aggregate amount of all
documented, out-of-pocket costs and expenses, including the reasonable fees and
expenses of lawyers and accountants, incurred by Saratoga and/or its Affiliates
in connection with the entering into of this Agreement and the carrying out of
any and all acts contemplated hereunder (up to an amount not to exceed $350,000
in the aggregate) (the “No Vote Expense Reimbursement”).


(d) In the event that this Agreement is terminated (i) by Saratoga pursuant to
Section 11.01(c)(ii) or Section 11.01(c)(iv), (ii) by the Company pursuant to
Section 11.01(b)(i) (provided that, in such case, at the time of the Company’s
termination (A) Saratoga was willing to continue engaging in good faith
negotiations to reasonably resolve any unsatisfied conditions or other such
remaining issues impeding the Closing and was willing to agree to a one-time
extension of the End Date (provided that the conditions to Closing not yet
satisfied on the End Date are reasonably capable of being satisfied prior to the
End Date, as so extended) for an additional 30 calendar days expressly for that
purpose, (B) Saratoga was not otherwise in breach
 
 
 
49

--------------------------------------------------------------------------------

 

 


of this Agreement, and (C) the Company was unwilling to agree to such
extension), or (iii) by either party pursuant to Section 11.01(b)(iii), and if
at any time within the 9-month period immediately following the date of such
termination, the Company shall have entered into a definitive agreement with
respect to, recommended to its stockholders or consummated any Acquisition
Proposal (provided that each reference to “10%” in the definition of Acquisition
Proposal shall be deemed to be a reference to “35%”; and provided, further, that
the definition of Acquisition Proposal shall not apply to the Company’s efforts
and undertakings to refinance any and all amounts outstanding under the Company
Securitization Documents for its own benefit, so long as there is no involvement
of a Third Party other than the potential lender or similar such financial
institution and no issuance of equity or other securities of the Company in
connection with such refinancing), then the Company shall pay to Saratoga an
amount in immediately available funds equal to (x) the Termination Fee, minus
(y) the Expense Reimbursement or the No Vote Expense Reimbursement, as the case
may be (such payment, the “Make-Whole Payment”).


(e) Payments of any amount under the foregoing provisions of this Section 11.03
shall be due and payable by wire transfer of immediately available funds as
follows: (i) the Termination Fee payable in the event the Company terminates
this Agreement pursuant to Section 11.01(d)(i) shall be due and payable prior to
the time the Board makes the relevant Adverse Recommendation Change, (ii) the
Termination Fee payable in the event Saratoga terminates this Agreement pursuant
to Section 11.01(c)(i) or Section 11.01(c)(iii) shall be payable no later than 2
Business Days after the date of such termination, (iii) an Expense Reimbursement
or No Vote Expense Reimbursement shall be payable no later than 2 Business Days
after the termination giving rise to such payment occurs, and (iv) the
Make-Whole Payment shall be due and payable within 2 Business Days after entry
into a definitive agreement with respect to, or recommendation or consummation
of, the Acquisition Proposal, as determined in accordance with Section 11.03(d)
above.


(f) The parties acknowledge that the agreements contained in Section 11.03 are
an integral part of the transaction contemplated by this Agreement, and that,
without these agreements, the parties would not enter into this Agreement.
Accordingly, if the Company fails to promptly pay the Termination Fee pursuant
to the applicable provisions of Section 11.03(a), the Expense Reimbursement
pursuant to Section 11.03(b), the No Vote Expense Reimbursement pursuant to
Section 11.03(c), or the Make-Whole Payment pursuant to Section 11.03(d), and,
in order to obtain such payment, such party commences a suit that results in a
final adjudication on the merits against the Company, such party shall be
entitled to interest on the amounts payable pursuant to this Section 11.03,
through the date of actual payment at a prime rate of Bank of America National
Association in effect on the date such payment is made and shall be indemnified
for the reasonable attorneys’ fees of enforcing this Agreement.






 
50

--------------------------------------------------------------------------------

 


 

ARTICLE 12
MISCELLANEOUS


Section 12.01. Notices. All notices, requests and other communications to any
party hereunder shall be in writing (including facsimile transmission and
electronic mail (“e-mail”) transmission, so long as a receipt of such e-mail is
requested and received) and shall be given,


if to the Investors, to:


Saratoga Investment Advisors, LLC
535 Madison Avenue
New York, NY 10022
Attention: Richard A. Petrocelli, Managing Director
Facsimile No.: (212) 750-3343
E-mail: rich@saratogapartners.com


with a copy to:


Sutherland Asbill & Brennan LLP
275 Pennsylvania Avenue, N.W.
Washington, DC 20004
Attention: Steven B. Boehm
Facsimile No.: (202) 637-3593
E-mail: steven.boehm@sutherland.com


if to the Company, to:


GSC Investment Corp.
500 Campus Drive, Suite 220
Florham Park, NJ 07932
Attention: Seth M. Katzenstein, President & CEO
Facsimile No.: (973) 437-1037

E-mail: skatzenstein@gsc.com


with a copy to each of:


GSC Group
300 Campus Drive, Suite 110
Florham Park, NJ 07932
Attention: General Counsel


and:


Davis Polk & Wardwell LLP
450 Lexington Avenue
New York, New York 10017
 
 
 
51

--------------------------------------------------------------------------------

 

 


Attention: John J. McCarthy, Jr.
Facsimile No.: (212) 450-3800
E-mail: john.mccarthy@davispolk.com


or to such other address or facsimile number as such party may hereafter specify
for the purpose by notice to the other parties hereto. All such notices,
requests and other communications shall be deemed received on the date of
receipt by the recipient thereof if received prior to 5:00 p.m. on a Business
Day in the place of receipt. Otherwise, any such notice, request or
communication shall be deemed to have been received on the next succeeding
Business Day in the place of receipt.


Section 12.02. Survival of Representations and Warranties. Except as set forth
in the following sentence, the representations, warranties, covenants and
agreements contained herein and in any certificate or other writing delivered
pursuant hereto shall not survive the Closing. Notwithstanding the foregoing,
(a) the agreements set forth in Section 9.06 shall survive for the time
period(s) set forth therein, and (b) the representations and warranties
contained in Section 5.16, 5.26(m), 5.26(n), 5.26(o) and 5.26(p), and the right
to bring an action with respect to any breach thereof, shall survive the Closing
until the first anniversary of the Closing Date.


Section 12.03. Amendments and Waivers. (a) Any provision of this Agreement may
be amended or waived prior to the Closing if, but only if, such amendment or
waiver is in writing and is signed, in the case of an amendment, by each party
to this Agreement or, in the case of a waiver, by each party against whom the
waiver is to be effective; provided that after the Company Stockholder Approvals
have been obtained there shall be no amendment or waiver that would require the
further approval of the stockholders of the Company under Maryland Law or the
Investment Company Act without such approval having first been obtained.


(b) No failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by
Applicable Law.


Section 12.04. Expenses. Except as otherwise provided herein, all costs and
expenses incurred in connection with this Agreement shall be paid by the party
incurring such cost or expense. Notwithstanding the foregoing, solely in the
case whereupon the parties have successfully consummated the Closing of the
transactions contemplated by this Agreement, the Company shall pay to Saratoga
the aggregate amount of all documented, out-of-pocket costs and expenses,
including the reasonable fees and expenses of lawyers and accountants, incurred
by Saratoga prior to and as of the Closing in connection with the entering into
of this Agreement and the carrying out of any and all acts contemplated
hereunder up to and as of the Closing.


Section 12.05. Disclosure Schedule and SEC Document References. (a) The parties
hereto agree that any reference in a particular Section of the Company
Disclosure Schedule shall only be deemed to be an exception to (or, as
applicable, a disclosure for purposes of) (i) the
 
 
 
52

--------------------------------------------------------------------------------

 

 


representations and warranties (or covenants, as applicable) of the Company that
are contained in the corresponding Section of this Agreement and (ii) any other
representations and warranties of the Company that are contained in this
Agreement, but only if the relevance of that reference as an exception to (or a
disclosure for purposes of) such representations and warranties would be readily
apparent to a reasonable person who has read that reference and such
representations and warranties, without any independent knowledge on the part of
the reader regarding the matter(s) so disclosed.


(b) The parties hereto agree that any information contained in any part of any
Company SEC Document filed after January 14, 2010 but prior to the date hereof
shall only be deemed to be an exception to (or a disclosure for purposes of) the
Company’s representations and warranties if the relevance of that information as
an exception to (or a disclosure for purposes of) such representations and
warranties would be reasonably apparent to a person who has read that
information concurrently with such representations and warranties, without any
independent knowledge on the part of the reader regarding the matter(s) so
disclosed; provided that in no event shall any information contained in any part
of any Company SEC Document entitled “Risk Factors” or containing a description
or explanation of “Forward-Looking Statements” be deemed to be an exception to
(or a disclosure for purposes of) any representations and warranties of the
Company contained in this Agreement.


Section 12.06. Binding Effect; Benefit; Assignment. (a) The provisions of this
Agreement shall be binding upon and, except as provided in Section 9.06, shall
inure to the benefit of the parties hereto and their respective successors and
assigns. Except as provided in Section 9.06, no provision of this Agreement is
intended to confer any rights, benefits, remedies, obligations or liabilities
hereunder upon any Person other than the parties hereto and their respective
successors and assigns.


(b) No party may assign, delegate or otherwise transfer any of its rights or
obligations under this Agreement without the consent of each other party hereto,
except that Investor may transfer or assign its rights and obligations under
this Agreement, in whole or from time to time in part, to (i) one or more of
their Affiliates at any time and (ii) after the Closing, to any Person; provided
that such transfer or assignment shall not relieve Investor of its obligations
hereunder or enlarge, alter or change any obligation of any other party hereto
or due to Investor.


Section 12.07. Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York, without regard to the
conflicts of law rules of such state.


Section 12.08. Submission to Jurisdiction; Selection of Forum. Each party hereto
agrees that it shall bring any action or proceeding in respect of any claim
arising out of or related to this Agreement or the Investment exclusively in the
United States District Court for the Southern District of New York or, if such
court does not have jurisdiction, the Commercial Division of the New York
Supreme Court, New York County (the “Chosen Courts”), and solely in connection
with claims arising under this Agreement or the Investment that are the subject
of this Agreement (a) irrevocably submits to the exclusive jurisdiction of the
Chosen Courts, (b) waives
 
 
 
53

--------------------------------------------------------------------------------

 
 


any objection to laying venue in any such action or proceeding in the Chosen
Courts, (c) waives any objection that the Chosen Courts are an inconvenient
forum or do not have jurisdiction over any party hereto and (d) agrees that
service of process upon such party in any such action or proceeding shall be
effective if notice is given in accordance with Section 12.01 of this Agreement.


Section 12.09. Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.


Section 12.10. Counterparts; Effectiveness. This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. This
Agreement shall become effective when each party hereto shall have received a
counterpart hereof signed by all of the other parties hereto. Until and unless
each party has received a counterpart hereof signed by the other party hereto,
this Agreement shall have no effect and no party shall have any right or
obligation hereunder (whether by virtue of any other oral or written agreement
or other communication).


Section 12.11. Entire Agreement. This Agreement, the Confidentiality Agreement,
and the Exclusivity Agreement dated as of January 29, 2010 (as amended from time
to time) by and between the Company and Saratoga Management Company LLC, the
Assignment Agreement, the Voting and Support Agreement, the Replacement
Management Agreements, the License Agreement and the Registration Rights
Agreement and those documents expressly referred to herein or therein constitute
the entire agreement between the parties with respect to the subject matter of
this Agreement and supersedes all prior agreements and understandings, both oral
and written, between the parties with respect to the subject matter of this
Agreement.


Section 12.12. Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other
Governmental Authority to be invalid, void or unenforceable, the remainder of
the terms, provisions, covenants and restrictions of this Agreement shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such a determination, the parties shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in an acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the fullest
extent possible.


Section 12.13. Specific Performance. The parties hereto agree that irreparable
damage would occur if any provision of this Agreement were not performed in
accordance with the terms hereof and that the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement or to enforce
specifically the performance of the terms and provisions hereof in any Chosen
Court, in addition to any other remedy to which they are entitled at law or in
equity.
 
 
[Signature pages follow.]
 
 
 
54

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year herein above first written.

 
 
GSC INVESTMENT CORP.
 
 
By:
/s/ Seth M. Katzenstein
   
Name: Seth M. Katzenstein
   
Title:   Chief Executive Officer
 



 
SARATOGA INVESTMENT ADVISORS, LLC
 
 
By:
/s/ Richard A. Petrocelli    
Name: Richard A. Petrocelli
   
Title: Managing Director
 

 
 
CLO PARTNERS LLC
 
 
By:
/s/ Christian L. Oberbeck    
Name: Christian L. Oberbeck
   
Title: Managing Member
 

 
 

 
 
[SIGNATURE PAGE TO STOCK PURCHASE AGREEMENT]

 

--------------------------------------------------------------------------------



 